 



Exhibit 10.4
 
MASTER LOAN PURCHASE AGREEMENT
Dated as of August 29, 2002
Amended and Restated as of October 30, 2007
by and between
WYNDHAM CONSUMER FINANCE, INC.,
as Seller
SIERRA DEPOSIT COMPANY, LLC,
as Purchaser

and
THE ORIGINATORS,
from time to time party hereto
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
RECITALS
    1  
 
       
Section 1. Definitions
    2  
 
       
Section 2. Purchase and Sale of Loans
    18  
 
       
Section 3. Pool Purchase Price
    19  
 
       
Section 4. Payment of Purchase Price
    19  
 
       
    (a) Closing Dates
    19  
    (b) Manner of Payment of Additional Pool Purchase Price
    19    
    (c) Scheduled Payments Under Loans and Cut-Off Date
    19  
 
       
Section 5. Conditions Precedent to Sale of Loans
    19  
 
       
Section 6. Representations and Warranties of the Seller, WVRI, WRDC, FMB, SDI,
Eastern Resorts, BHV and the VB Subsidiaries
    20  
 
       
    (a) General Representations and Warranties of the Seller, WVRI, WRDC, FMB,
SDI, Eastern Resorts, BHV and the VB Subsidiaries
    20    
    (b) Representations and Warranties Regarding the Loans
    25    
    (c) Representations and Warranties Regarding the Loan Files
    31    
    (d) Survival of Representations and Warranties
    31    
    (e) Indemnification of the Company
    32    
    (f) Representations and Warranties of Kona
    32  
 
       
Section 7. Repurchases or Substitution of Loans for Breach of Representations
and Warranties
    32  
 
       
Section 8. Covenants of the Seller and WVRI
    32  
 
       
    (a) Affirmative Covenants of the Seller and WVRI
    32    
    (b) Negative Covenants of the Seller and WVRI
    36    
    (c) Negative Covenants of WRDC
    38  
 
       
Section 9. Representations and Warranties of the Company
    38  
 
       
Section 10. Covenants of the Company
    39  
 
       
Section 10A Negative Covenant of the Company
    41  
 
       
Section 11. Miscellaneous
    41  
 
       
    (a) Amendment
    41    
    (b) Assignment
    41  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
(c) Counterparts
    41    
(d) Termination
    41    
(e) GOVERNING LAW
    41    
(f) Notices
    41    
(g) Severability of Provisions
    42    
(h) Successors and Assigns
    42    
(i) Costs, Expenses and Taxes
    42    
(j) No Bankruptcy Petition
    42    
(k) Treatment of Timeshare Upgrades
    42  

ii



--------------------------------------------------------------------------------



 



SCHEDULES
Schedule 1 – Loan Schedule
Schedule 2 – WVRI and WRDC Resorts
Schedule 3 – Environmental Issues
Schedule 4 – Lockbox Accounts
Schedule 5 – Litigation
EXHIBITS

     
Exhibit A
  Forms of Custodial Agreements
 
   
Exhibit B
  Form of Assignment of Additional Loans
 
   
Exhibit C
  Credit Standards and Collection Policies of Wyndham Consumer Finance, Inc.
 
   
Exhibit D
  Forms of Loans
 
   
Exhibit E
  Form of Lockbox Agreement
 
   
Exhibit F
  Representatives and Warranties of Kona

 



--------------------------------------------------------------------------------



 



MASTER LOAN PURCHASE AGREEMENT
     THIS MASTER LOAN PURCHASE AGREEMENT (this “Agreement”), dated as of
August 29, 2002, as amended and restated as of October 30, 2007, is made by and
between WYNDHAM CONSUMER FINANCE, INC., a Delaware corporation, as seller (the
“Seller”), WYNDHAM VACATION RESORTS, INC. (formerly known as Fairfield Resorts,
Inc.) a Delaware corporation, as an originator (“WVRI”), WYNDHAM RESORT
DEVELOPMENT CORPORATION (formerly known as Trendwest Resorts, Inc.) an Oregon
corporation, as an originator (“WRDC”), FAIRFIELD MYRTLE BEACH, INC., a Delaware
corporation and a wholly-owned subsidiary of WVRI, as an originator (“FMB”),
KONA HAWAIIAN VACATION OWNERSHIP, LLC, a Hawaiian limited liability company, as
an originator (“Kona”), SHAWNEE DEVELOPMENT, INC., a Pennsylvania corporation,
as an originator (“SDI”), EASTERN RESORTS COMPANY, LLC, a Rhode Island limited
liability company (“EASTERN RESORTS”), as an originator, BHV DEVELOPMENT, INC.,
a Delaware corporation, as an originator (“BHV”), SEA GARDENS BEACH AND TENNIS
RESORT, INC., a Florida corporation, as an originator (“Sea Gardens”), VACATION
BREAK RESORTS, INC., a Florida corporation, as an originator (“VBR”), VACATION
BREAK RESORTS AT STAR ISLAND, INC., a Florida corporation, as an originator
(“VBRS”) (each of Sea Gardens, VBR and VBRS being wholly-owned subsidiaries of
Vacation Break, USA, Inc., a wholly-owned subsidiary of WVRI), PALM VACATION
GROUP, a Florida general partnership, as an originator (“PVG”), OCEAN RANCH
VACATION GROUP, a Florida general partnership, as an originator (“ORVG”) (each
of Sea Gardens, VBR, VBRS, PVG and ORVG are hereinafter collectively referred to
as the “VB Subsidiaries” and PVG and ORVG are hereinafter collectively referred
to as the “VB Partnerships”) and SIERRA DEPOSIT COMPANY, LLC, a Delaware limited
liability company, as purchaser (hereinafter referred to as the “Purchaser” or
the “Company”).
RECITALS
     WHEREAS, WVRI, WRDC, FMB, Kona, SDI, Eastern Resorts, BHV and the VB
Subsidiaries have originated certain Loans in connection with the sale to
Obligors of Timeshare Properties at various Resorts;
     WHEREAS, in the ordinary course of their businesses, WVRI purchases or will
purchase directly or indirectly from FMB, Kona, SDI, Eastern Resorts, BHV and
the VB Subsidiaries, and the Seller purchases or will purchase from WVRI and
WRDC, certain Loans and related property (including an interest in the Timeshare
Properties underlying such Loans);
     WHEREAS, each of WVRI, WRDC, FMB, Kona, SDI, Eastern Resorts, BHV, the VB
Subsidiaries, the Seller and the Company wishes to enter into this Agreement and
the related Master Loan Purchase Agreement Supplement for each Series of Notes
(each, a “PA Supplement”) in order to, among other things, effect the sale to
the Company on the related Closing Date of Initial Loans and related Transferred
Assets that the Seller owns as of the close of business on the related Cut-Off
Date, and the sale to the Company of Additional Loans (including Additional
Upgrade Balances) and related Transferred Assets that the Seller will own from
time to time thereafter as of the close of business on the related Addition
Cut-Off Dates; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Company intends to transfer and assign the Loans and related
Transferred Assets to the various Issuers, which will then grant security
interests in the Loans and related Transferred Assets to the Collateral Agent on
behalf of the various Trustees and the holders of Notes issued from time to time
pursuant to an Indenture and Servicing Agreement.
     NOW, THEREFORE, in consideration of the purchase price set forth herein,
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:
EFFECTIVE DATE
     This Amended and Restated Master Loan Purchase Agreement has been dated,
executed and delivered on October 30, 2007, however, to the extent the
provisions hereof amend, revise or otherwise change the terms of the Master Loan
Purchase Agreement dated as of August 29, 2002 as amended and restated and as
further amended prior to the date hereof, such amendments, revisions and other
changes contained herein shall become effective on October 31, 2007 (the
“Effective Date”).
     Section 1. Definitions.
     Whenever used in this Agreement, the following words and phrases shall have
the following meanings:
     “Acquired Portfolio Loan” shall mean a loan (which shall be a loan,
installment contract or other contractual obligation incurred to finance the
acquisition of an interest in a vacation property or rights to use vacation
properties or otherwise substantially similar to Loans) which the Seller or an
affiliate of the Seller has acquired either by purchase of a portfolio or by
acquisition of an entity which owns the portfolio and new loans originated with
respect to such entity, program or portfolio during the Transition Period;
provided that, the term Acquired Portfolio Loan shall not include loans acquired
from Kona.
     “Addition Cut-Off Date” shall mean, for Additional Loans of any Series, the
date set forth in the related Assignment.
     “Addition Date” shall mean, with respect to any Series, the Addition Date
as defined in the related PA Supplement.
     “Additional Issuer” shall mean an entity which is a subsidiary of the
Purchaser, other than the Initial Issuer, which purchases Loans from the
Purchaser with the proceeds of a Series of Notes issued by such entity and
pledges the Loans to secure such Series of Notes.
     “Additional Loan” shall mean, with respect to any Series, each installment
contract or contract for deed or contract or note secured by a mortgage, deed of
trust, vendor’s lien or retention of title, or loan providing financing for
Vacation Credits or Points, in each case relating to the sale of one or more
Timeshare Properties or Green Timeshare Properties to an Obligor and each
Additional Upgrade Balance, in each case constituting one of the Loans of such
Series purchased from the Seller as of an Addition Cut-Off Date and listed on
Schedule 1 to the related Assignment.

2



--------------------------------------------------------------------------------



 



     “Additional Pool Purchase Price” shall have the meaning set forth in
Section 3.
     “Additional Series” shall mean a Series of Notes, other than the
Series 2002-1 Notes.
     “Additional Upgrade Balance” shall mean, with respect to any Loan, any
future borrowing made by the related Obligor pursuant to a modification of the
Loan relating to a Timeshare Upgrade after the Cut-Off Date or the Addition
Cut-Off Date, as applicable, with respect to such Loan, together with all money
due or to become due in respect of such borrowing.
     “Affiliate” of any Person shall mean any other Person controlling or
controlled by or under common control with such Person, and “control” shall mean
the power to direct the management and policies of such Person directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise, and “controlling” and “controlled” shall have meanings correlative to
the foregoing.
     “Agreement” shall mean this Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.
     “Amortization Event” shall mean, with respect to any Series, one or more of
the events constituting an Amortization Event as defined in the related
Indenture Supplement.
     “Alliance Program” shall mean any sales and marketing program pursuant to
which an Originator acquires recovered Timeshare Property interests from sold
out third-party unaffiliated resorts for resale.
     “Assessments” shall mean any assessments made with respect to a Timeshare
Property, including but not limited to real estate taxes, recreation fees,
community club or property owners’ association dues, water and sewer improvement
district assessments or other similar assessments, the nonpayment of which could
result in the imposition of a Lien or other encumbrance upon such Timeshare
Property.
     “Assignment” shall mean, with respect to any Series, an Assignment as
defined in the related PA Supplement.
     “Assignment of Mortgage” shall mean any assignment (including any
collateral assignment) of any Mortgage.
     “Bankruptcy Code” shall mean the United States Bankruptcy Code, Title 11 of
the United States Code, as amended.
     “Benefit Plan” shall mean any employee benefit plan as defined in
Section 3(3) of ERISA in respect of which the Company or any ERISA Affiliate of
the Company is, or at any time during the immediately preceding six years was,
an “employer” as defined in Section 3(5) of ERISA.
     “BHV” shall have the meaning set forth in the preamble.
     “BHV Addition Date” shall mean October 31, 2007

3



--------------------------------------------------------------------------------



 



     “Business Day” shall mean any day other than (i) a Saturday or Sunday or
(ii) a day on which banking institutions in New York, New York, Las Vegas,
Nevada, or the city in which the Corporate Trust Office of the Trustee is
located, or any other city specified in the PA Supplement for a Series, are
authorized or obligated by law or executive order to be closed.
     “Closing Date” shall mean, with respect to any Series, the Closing Date as
defined in the related PA Supplement.
     “ClubWyndham Access” shall mean, ClubWyndham Access Vacation Ownership
Plan, the plan pursuant to which members of the PTVO Owners Association may
occupy and use vacation property.
     “Collateral” shall have the meaning set forth in the Indenture and
Servicing Agreement.
     “Collateral Agency Agreement” shall mean the Collateral Agency Agreement
dated as of January 15, 1998 by and between U.S. Bank National Association as
successor Collateral Agent and the secured parties named therein, as amended by
the First Amendment dated as of July 31, 1998, the Second Amendment dated as of
July 25, 2000, the Third Amendment dated as of July 1, 2001, the Fourth
Amendment dated as of August 29, 2002, the Fifth Amendment dated as of March 31,
2003, the Sixth Amendment dated as of May 20, 2003, the Seventh Amendment dated
as of December 5, 2003, the Eighth Amendment dated as of March 27, 2004, the
Ninth Amendment dated as of August 11, 2005, the Tenth Amendment dated as of
July 11, 2006, the Eleventh Amendment dated as of February 12, 2007, the Twelfth
Amendment dated as of May 23, 2007 and the Thirteenth Amendment dated as of
November 1, 2007 as such Collateral Agency Agreement may be further amended,
supplemented or otherwise modified from time to time in accordance therewith.
     “Collateral Agent” shall mean U.S. Bank National Association, as Collateral
Agent, its successors and assigns and any entity which is substituted as
Collateral Agent under the terms of the Collateral Agency Agreement.
     “Collection Account” shall mean with respect to any Series the account or
accounts established as the collection account for such Series pursuant to the
Indenture and Servicing Agreement under which such Series of Notes is issued.
     “Collections” shall mean, with respect to any Loan, all funds, cash
collections and other cash proceeds of such Loan, including without limitation
(i) all Scheduled Payments or recoveries made in the form of money, checks and
like items to, or a wire transfer or an automated clearinghouse transfer
received in, any of the Lockbox Accounts or received by the Issuer or the Master
Servicer (or any Subservicer) in respect of such Loan, (ii) all amounts received
by the Issuer, the Master Servicer (or any Subservicer) or the Trustee in
respect of any Insurance Proceeds relating to such Loan or the related Timeshare
Property and (iii) all amounts received by the Issuer, the Master Servicer (or
any Subservicer) or the Trustee in respect of any proceeds in respect of a
condemnation of property in any Resort, which proceeds relate to such Loan or
the related Timeshare Property.
     “Company” shall have the meaning set forth in the preamble.

4



--------------------------------------------------------------------------------



 



     “Contaminants” shall have the meaning set forth in Section 6(b)(xii).
     “Corporate Trust Office” with respect to any Trustee, shall have the
meaning set forth in the Indenture and Servicing Agreement.
     “Credit Card Account” shall mean an arrangement whereby an Obligor makes
Scheduled Payments under a Loan via pre-authorized debit to a Major Credit Card.
     “Credit Standards and Collection Policies” shall mean the Credit Standards
and Collection Policies of the Seller, a copy of which is attached to this
Agreement as Exhibit C, as the same may be amended from time to time in
accordance with the provisions of Section 8(b)(iii).
     “Custodial Agreement” shall mean the Ninth Amended and Restated Custodial
Agreement dated as of November 1, 2007 by and between each of the Issuers, the
Seller, WRDC, U.S. Bank National Association as Custodian, the Trustees and the
Collateral Agent, a copy of which is attached to this Agreement as Exhibit A, as
the same may be amended, supplemented or otherwise modified from time to time
thereafter in accordance with the terms hereof.
     “Custodian” shall mean, at any time, the custodian under a Custodial
Agreement at such time.
     “Customary Practices” shall mean the Master Servicer’s practices with
respect to the servicing and administration of Loans as in effect from time to
time, which practices shall be consistent with the practices employed by prudent
lending institutions that originate and service instruments similar to the Loans
or other timeshare loans in the jurisdictions in which the Resorts are located.
     “Cut-Off Date” shall mean, with respect to any Series, the Cut-Off Date as
defined in the related PA Supplement.
     “De Minimus Levels” shall have the meaning set forth in Section 6(b)(xii).
     “Debtor Relief Laws” shall mean the Bankruptcy Code and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
     “Defaulted Loan” shall mean any Loan (a) with any portion of a Scheduled
Payment delinquent more than 90 days, (b) with respect to which the Master
Servicer shall have determined in good faith that the Obligor will not resume
making Scheduled Payments, (c) for which the related Obligor has been the
subject of a proceeding under a Debtor Relief Law or (d) for which cancellation
or foreclosure actions have been commenced.
     “Defaulted Loan Repurchase Cap” shall mean, as of any date of
determination, an amount equal to the product of (a) 16.00% multiplied by
(b) the aggregate Loan principal balance of all Loans (calculated as of the
Cut-Off Date or related Addition Cut-Off Date, as applicable, for

5



--------------------------------------------------------------------------------



 



each Loan) sold by the Seller to the Depositor pursuant to this Agreement on or
prior to such date of determination.
     “Defective Loan” shall mean, with respect to any Series, any Loan with any
uncured material breach of a representation or warranty of the Seller set forth
in Section 6(b) hereof and in the related PA Supplement.
     “Delinquent Loan” shall mean, with respect to any Series, a Loan with any
portion of a Scheduled Payment delinquent more than 30 days, other than any Loan
that is a Defaulted Loan.
     “Depositor Administrative Services Agreement” shall mean the administrative
services agreement dated as of August 29, 2002 by and between Wyndham as
administrator and the Company as the same may be amended, supplemented, restated
or otherwise modified from time to time in accordance with the terms thereof.
     “Due Date” shall mean, with respect to any Loan, the date on which an
Obligor is required to make a Scheduled Payment thereon.
     “Due Period” shall mean, with respect to any Payment Date, the immediately
preceding calendar month.
     “Eastern Resorts” shall mean, Eastern Resorts Company, LLC, a Rhode Island
limited liability company.
     “Eastern Resorts Addition Date” shall mean the date on which Loans
originated by Eastern Resorts are first sold to the Purchaser under the terms of
this Agreement and a PA Supplement.
     “Eligible Loan” shall mean, with respect to any Series, an Eligible Loan as
defined in the related PA Supplement.
     “Environmental Laws” shall have the meaning set forth in Section 6(b)(xii).
     “Equity Percentage” shall mean, with respect to a Loan, a fraction,
expressed as a percentage, the numerator of which is the excess of (A) the
Timeshare Price of the related Timeshare Property relating to a Loan paid or to
be paid by an Obligor over (B) the outstanding principal balance of such Loan at
the time of sale of such Timeshare Property to such Obligor (less the amount of
any valid check presented by such Obligor at the time of such sale that has
cleared the payment system), and the denominator of which is the Timeshare Price
of the related Timeshare Property, provided that any cash downpayments or
principal payments made on any initial Loan that have been fully prepaid as part
of a Timeshare Upgrade and financed downpayments under such initial Loan
financed over a period not exceeding six months from the date of origination of
such Loan that have actually been paid within such six-month period shall be
included for purposes of calculating the numerator of such fraction.

6



--------------------------------------------------------------------------------



 



     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” shall mean, with respect to any Person, (i) any
corporation which is a member of the same controlled group of corporations
(within the meaning of Section 414(b) of the Internal Revenue Code) as such
Person; (ii) a trade or business (whether or not incorporated) under common
control (within the meaning of Section 414(c) of the Internal Revenue Code) with
such Person; or (iii) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Internal Revenue Code) as such Person, any
corporation described in clause (i) or any trade or business described in clause
(ii).
     “ERISA Liabilities” shall have the meaning set forth in Section 8(b)(vi).
     “Event of Default” shall mean, with respect to any Series, one or more of
the events constituting an Event of Default under the related Indenture
Supplement.
     “Facility Documents” shall mean, collectively, this Agreement, each PA
Supplement, each Indenture and Servicing Agreement, each Indenture Supplement,
each Pool Purchase Agreement, the Custodial Agreement, the Lockbox Agreements,
the Collateral Agency Agreement, the Title Clearing Agreements, the Loan
Conveyance Documents, the Depositor Administrative Services Agreement, the
Issuer Administrative Services Agreement, the Financing Statements and all other
agreements, documents and instruments delivered pursuant thereto or in
connection therewith.
     “FairShare Plus Agreement” shall mean the Amended and Restated FairShare
Vacation Plan Use Management Trust Agreement effective as of January 1, 1996 by
and between WVRI, FMB and such other Subsidiaries and third party developers as
may be named by an amendment or addendum thereto, as the same may be amended,
restated, supplemented or otherwise modified from time to time thereafter in
accordance with the terms of this Agreement.
     “FairShare Plus Program” shall mean the program pursuant to which the
occupancy and use of a Timeshare Property is assigned to the trust created by
the FairShare Plus Agreement in exchange for annual symbolic points that are
used to establish the location, timing, length of stay and unit type of a
vacation, including without limitation systems relating to reservations,
accounting and collection, disbursement and enforcement of assessments in
respect of contributed units.
     “Fixed Week” shall mean a Timeshare Property representing a fee simple
interest in a lodging unit at a Resort that entitles the related Obligor to
occupy such lodging unit for a specified one-week period each year.
     “FMB” shall have the meaning set forth in the preamble.
     “Fractional Interest” shall mean a fractional interest consisting of an
ownership interest as tenant in common in an individual lodging unit in a
Resort.
     “GAAP” shall mean generally accepted accounting principles as in effect
from time to time in the United States.

7



--------------------------------------------------------------------------------



 



     “Grant” shall have the meaning set forth in the Indenture and Servicing
Agreement.
     “Green Loan” shall mean a Loan the proceeds of which are used to finance
the purchase of a Green Timeshare Property.
     “Green Timeshare Property” shall mean a Timeshare Property for which
construction on the related Resort has not yet begun or is subject to
completion.
     “Indemnified Amounts” shall have the meaning set forth in Section 6(e).
     “Indenture and Servicing Agreement” shall mean (i) the Master Indenture and
Servicing Agreement dated as of August 29, 2002, as amended and restated as of
July 7, 2006, together with the Indenture Supplement, each as amended from time
to time, and each among the Initial Issuer, as issuer, Wyndham, as master
servicer and the trustee and collateral agent parties thereto, and (ii) with
respect to any Additional Series, the indenture and servicing agreement or
similar document or documents pursuant to which such Additional Series is issued
and in which the terms of such Additional Series are set forth.
     “Indenture Supplement” shall mean (i) with respect to Series 2002-1, the
supplement to the Master Indenture and Servicing Agreement executed and
delivered in connection with the issuance of the Series 2002-1 Notes and all
amendments thereof and supplements thereto and (ii) with respect to any
Additional Series, the Indenture and Servicing Agreement for that Series.
     “Independent Director” shall mean an individual who is an Independent
Director as defined in the Limited Liability Company Agreement of the Company as
in effect on the date of this Agreement.
     “Initial Closing Date” shall mean August 29, 2002.
     “Initial Issuer” shall mean Sierra Timeshare Conduit Receivables Funding,
LLC, a Delaware limited liability company, as issuer of the Series 2002-1 Notes.
     “Initial Loan” shall mean, with respect to any Series, each Loan listed on
the related Loan Schedule on the Closing Date for such Series.
     “Insolvency Event” shall mean, with respect to a specified Person, (a) the
filing of a decree or order for relief by a court having jurisdiction in the
premises in respect of such Person or any substantial part of its property in an
involuntary case under any applicable Debtor Relief Law now or hereafter in
effect, or the filing of a petition against such Person in an involuntary case
under any applicable Debtor Relief Law now or hereafter in effect, which case
remains unstayed and undismissed within 30 days of such filing, or the
appointing of a receiver, conservator, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the ordering of the winding-up or liquidation of such Person’s
business; or (b) the commencement by such Person of a voluntary case under any
applicable Debtor Relief Law now or hereafter in effect, or the consent by such
Person to the entry of an order for relief in an involuntary case under any such
Debtor Relief Law, or the consent by such Person to the appointment of or taking
possession by a receiver,

8



--------------------------------------------------------------------------------



 



liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due or the admission
by such Person of its inability to pay its debts generally as they become due.
     “Insolvency Proceeding” shall mean any proceeding relating to an Insolvency
Event.
     “Installment Contract” shall mean, with respect to any Series, an
installment sale contract for deed and retained title in a related Timeshare
Property by and between an Originator and an Obligor.
     “Insurance Proceeds” shall mean proceeds of any insurance policy relating
to any Loan or the related Timeshare Property, including any refund of unearned
premium, but only to the extent such proceeds are not to be applied to the
restoration of any improvements on the related Timeshare Property or released to
the Obligor in accordance with Customary Practices.
     “Internal Revenue Code” shall mean the United States Internal Revenue Code
of 1986, as amended from time to time.
     “Interval Interest” shall mean an interest in the Bentley Brook Mountain
Club which interest entitles the owner to occupy, exchange, or rent an Interval
Week or a Membership Interest Period in a resort unit at such resort on a
reservation basis.
     “Interval Week” shall mean a type or group of weeks from which an owner can
choose to reserve a resort unit for a week each year.
     “Issuer” shall mean the Initial Issuer and each Additional Issuer.
     “Issuer Administrative Services Agreement” shall mean the administrative
services agreement dated as of August 29, 2002 by and between Wyndham as
administrator and the Initial Issuer as the same may be amended, supplemented,
restated or otherwise modified from time to time in accordance with the terms
thereof.
     “Kona” shall mean Kona Hawaiian Vacation Ownership, LLC, a Hawaii limited
liability company.
     “Kona Addition Date” shall mean November 27, 2002.
     “Lien” shall mean any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including without limitation any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement under the UCC (other than any such financing statement
filed for informational purposes only) or comparable law of any jurisdiction to
evidence any of the foregoing.

9



--------------------------------------------------------------------------------



 



     “Loan” shall mean, with respect to any Series, each installment contract or
contract for deed or contract or note secured by a mortgage, deed of trust,
vendor’s lien or retention of title, or other financing agreement, in each case
relating to the sale of one or more Timeshare Properties or Green Timeshare
Properties to an Obligor, that is listed on the Loan Schedule for such Series on
the related Closing Date and any Additional Loans that are listed from time to
time on such Loan Schedule in accordance with the related PA Supplement.
     “Loan Conveyance Documents” shall mean, with respect to any Loan, (a) the
Assignment of Additional Loans in the form of Exhibit B, if applicable, and
(b) any such other releases, documents, instruments or agreements as may be
required by the Company, the Issuer or the Trustee in order to more fully effect
the sale (including any prior assignments) of such Loan and any related
Transferred Assets.
     “Loan Documents” shall mean, with respect to any Loan, all papers and
documents related to such Loan, including the original of all applicable
promissory notes, stamped as required by the Custodial Agreement, the original
of any related recorded or (to the extent permitted under this Agreement)
unrecorded Mortgage (or a copy of such recorded Mortgage if the original of the
recorded Mortgage is not available, certified to be a true and complete copy of
the original) and a copy of any recorded or (to the extent permitted under this
Agreement) unrecorded warranty deed transferring legal title to the related
Timeshare Property to the Obligor; provided, however, that the Loan Documents
may be provided in microfiche or other electronic form to the extent permitted
under the Custodial Agreement.
     “Loan File” shall mean, with respect to any Loan, the Loan Documents
pertaining to such Loan and any additional amendments, supplements, extensions,
modifications or waiver agreements required to be added to the Loan File
pursuant to this Agreement, the Credit Standards and Collection Policies and/or
Customary Practices.
     “Loan Pool” shall mean, with respect to any Series, all Loans identified in
the Loan Schedule for such Series.
     “Loan Rate” shall mean the annual rate at which interest accrues on any
Loan, as modified from time to time in accordance with the terms of any related
Credit Standards and Collection Policies.
     “Loan Schedule” shall mean, with respect to any Series, the list of Loans
attached to the related PA Supplement as Schedule 1, as amended from time to
time on each Addition Date and Repurchase Date as provided in the related PA
Supplement, which list shall set forth the following information with respect to
each Loan therein as of the applicable date:

  (a)   the Loan number;     (b)   the Obligor’s name and the home address and
telephone number for such Obligor set forth in the Loan;     (c)   the Resort in
which the related Timeshare Property is located, if applicable;

10



--------------------------------------------------------------------------------



 



  (d)   as to Fixed Weeks, the building, unit and week thereof; as to UDIs, the
phase number thereof; and as to all other Timeshare Properties other than UDIs,
the number of Vacation Credits related thereto, Interval Interests or Points
issued pursuant to the FairShare Plus Program or the ClubWyndham Access plan (if
applicable) for which occupancy rights in a Timeshare Property may be redeemed
and which are represented thereby;     (e)   the Loan Rate;     (f)   whether
the Obligor has elected a PAC with respect to the Loan;     (g)   the original
term of the Loan;     (h)   the original Loan principal balance and outstanding
Loan principal balance as of the Cut-Off Date or related Addition Cut-Off Date,
as applicable;     (i)   the date of execution of the Loan;     (j)   the amount
of the Scheduled Payment on the Loan;     (k)   the original Timeshare Price and
Equity Percentage; and     (l)   with respect to UDIs, whether the related
Timeshare Property has been deeded to the Obligor.

The Loan Schedule also shall set forth the aggregate amounts described under
clause (h) above for all outstanding Loans. The Loan Schedule may be in the form
of more than one list, collectively setting forth all of the information
required.
     “Lockbox Account” shall mean any of the accounts established pursuant to a
Lockbox Agreement.
     “Lockbox Agreement” shall mean (i) with respect to Loans pledged to secure
the Series 2002-1 Notes, any agreement substantially in the form of Exhibit E by
and between the Initial Issuer, the Trustee, the Master Servicer and the
applicable Lockbox Bank, which agreement sets forth the rights of the Issuer,
the Trustee and the applicable Lockbox Bank with respect to the disposition and
application of the Collections deposited in the applicable Lockbox Account,
including without limitation the right of the Trustee to direct the Lockbox Bank
to remit all Collections directly to the Trustee and (ii) with respect to Loans
pledged to secure an Additional Series, the lockbox agreements or similar
arrangements described in the applicable Indenture and Servicing Agreement.
     “Lockbox Bank” shall mean any of the commercial banks holding one or more
Lockbox Accounts for the purpose of receiving Collections.
     “Lot” shall mean a fully or partially developed parcel of real estate.

11



--------------------------------------------------------------------------------



 



     “Major Credit Card” shall mean a credit card issued by any Visa USA, Inc.,
MasterCard International Incorporated, American Express Company, Discover Bank
or Diners Club International Ltd. credit card entity.
     “Master Servicer” shall mean, with respect to each Indenture and Servicing
Agreement, the entity then designated as the servicer or master servicer under
such agreement.
     “Material Adverse Effect” shall mean, with respect to any Person and any
event or circumstance, a material adverse effect on: (a) the business,
properties, operations or condition (financial or otherwise) of any of such
Person; (b) the ability of such Person to perform its respective obligations
under any Facility Documents to which it is a party; (c) the validity or
enforceability of, or collectibility of amounts payable under, any Facility
Documents to which it is a party; (d) the status, existence, perfection or
priority of any Lien arising through or under such Person under any Facility
Documents to which it is a party; or (e) the value, validity, enforceability or
collectibility of the Loans pledged as collateral for any Series of Notes or any
of the other Transferred Assets pledged as collateral for any Series of Notes.
     “Membership Interest Period” shall mean a period of time, less than, more
than or equal to seven days determined by the season, type of unit requested and
number of points an owner uses in making the reservation.
     “Mortgage” shall mean any mortgage, deed of trust, purchase money deed of
trust or deed to secure debt encumbering the related Timeshare Property, granted
by the related Obligor to the Originator of a Loan to secure payments or other
obligations under such Loan.
     “Multiemployer Plan” shall have the meaning set forth in Section 3(37) of
ERISA.
     “Nominee” shall mean (i) with respect to each of the Title Clearing
Agreements, the person designated in such agreement as the nominee or, where
applicable, the entity given such other designation as is appropriate and which
is the entity to which legal title to the subject property is conveyed and held
and (ii) with respect to other title clearing documents, instruments and
agreements, title holding documents, instruments and agreement or similar
documents, instruments and agreements, the entity-which shall not be the Seller
or an Affiliate of the Seller-to which legal title to the subject property is
conveyed and held for ease of transfer and for the benefit of the entities,
among others, to which Series 2002-1 Loans have from time to time been conveyed,
as their interests may appear.
     “Note” shall mean any Loan-backed note issued, executed and authenticated
in accordance with an Indenture and Servicing Agreement and, where appropriate,
any related Indenture Supplement.
     “Noteholder” shall have the meaning set forth in the Indenture and
Servicing Agreement.
     “Obligor” shall mean, with respect to any Loan, the Person or Persons
obligated to make Scheduled Payments thereon.

12



--------------------------------------------------------------------------------



 



     “Operating Agreement” shall mean the Thirteenth Amended and Restated
Operating Agreement dated as of May 23, 2007 by and between WVRI, FMB, Kona, the
VB Subsidiaries, WRDC and the Seller and such agreement as it may be amended and
supplemented from time to time.
     “Opinion of Counsel” shall mean a written opinion of counsel in form and
substance reasonably satisfactory to the recipient thereof.
     “Originator” shall mean WVRI, WRDC, FMB, Kona, SDI, Eastern Resorts, BHV or
a VB Subsidiary, as the case may be, or any other Subsidiary of Wyndham
Worldwide that originates Loans in accordance with the Credit Standards and
Collection Policies for sale to WVRI or to WCF.
     “PAC” shall mean an arrangement whereby an Obligor makes Scheduled Payments
under a Loan via pre-authorized bank account debit.
     “PA Supplement” shall have the meaning set forth in the recitals.
     “Payment Date” shall mean, with respect to any Series, the payment date set
forth in the related Indenture and Servicing Agreement or in the related
Indenture Supplement, as applicable.
     “Permitted Encumbrance” shall mean, with respect to a Loan, any of the
following Liens against the related Timeshare Property: (i) the interest therein
of the Obligor and/or the Nominee, as the case may be, (ii) the Lien of due and
unpaid Assessments, (iii) covenants, conditions and restrictions, rights of way,
easements and other matters of public record, such exceptions appearing of
record being consistent with the normal business practices of Wyndham, WVRI and
WRDC or specifically disclosed in the applicable land sales registrations filed
with the applicable regulatory agencies and (iv) other matters to which
properties of the same type as those underlying such Loan are commonly subject
that do not materially interfere with the benefits of the security intended to
be provided by such Timeshare Property.
     “Person” shall mean any person or entity, including any individual,
corporation, limited liability company, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization, governmental entity or
any other organization or entity, whether or not a legal entity.
     “Plan” shall mean an employee benefit plan or other retirement arrangement
subject to ERISA or Section 4975 of the Internal Revenue Code of 1986, as
amended from time to time.
     “Plan Insolvency” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of Section 4245 of
ERISA.
     “POA” shall mean each property owners’ association or similar timeshare
owner body for a Timeshare Property Regime or Resort or portion thereof, in each
case established pursuant to the declarations, articles or similar charter
documents applicable to each such Timeshare Property Regime, Resort or portion
thereof.

13



--------------------------------------------------------------------------------



 



     “Points” shall mean, (i) with respect to any lodging unit at a Timeshare
Property Regime, the number of points of symbolic value assigned to such unit
pursuant to the FairShare Plus Program or (ii) with respect to the ClubWyndham
Access plan, the membership interest in the PTVO Owners Association, denominated
in points.
     “Pool Purchase Agreement” shall mean (i) with respect to Series 2002-1
Notes, the master purchase agreement dated as of August 29, 2002, as amended and
restated as of July 7, 2006, by and between the Company and the Initial Issuer
and all amendments thereof and supplements thereto and (ii) with respect to any
Additional Series, the Term Purchase Agreement by and between the Company and
the Additional Issuer which issues such Additional Series.
     “Pool Purchase Price” shall mean, with respect to any Series, the Pool
Purchase Price as defined in the related PA Supplement.
     “Post Office Box” shall mean each post office box to which Obligors are
directed to mail payments in respect of the Loans of any Series.
     “PTVO Owners Association” shall mean PTVO Owners Association, Inc., the
non-stock, non-profit Delaware corporation.
     “Purchase” shall mean, with respect to any Series, a Purchase as defined in
the related PA Supplement.
     “Purchaser” shall have the meaning set forth in the preamble.
     “Qualified Substitute Loan” shall mean, with respect to any Series, a
substitute Loan that (i) is an Eligible Loan on the applicable date of
substitution for such substitute Loan, (ii) on such date of substitution has a
Loan Rate not less than the Loan Rate of the substituted Loan and (iii) is not
selected in a manner adverse to the Purchaser or its assignees.
     “Records” shall mean all copies of Loans (not including originals) and
other documents, books, records and other information (including without
limitation computer programs, tapes, discs, punch cards, data processing
software and related property and rights) maintained by the Seller or any of its
respective Affiliates (including without limitation each Originator, but not
including the Purchaser or the Issuer) with respect to Loans, the related
Transferred Assets and the related Obligors.
     “Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of Section 4241
of ERISA.
     “Reportable Event” shall mean any of the events described in Section 4043
of ERISA.
     “Repurchase Date” shall mean, with respect to any Series, the Repurchase
Date as defined in the related PA Supplement.
     “Repurchase Price” shall mean, with respect to any Series, the Repurchase
Price as defined in the related PA Supplement.

14



--------------------------------------------------------------------------------



 



     “Reservation System” shall mean the system with respect to Timeshare
Properties pursuant to which a reservation for a particular location, time,
length of stay and unit type is received, accepted, modified or canceled.
     “Reserve Account” shall, with respect to any Series, mean any reserve
account established pursuant to the related Indenture Supplement.
     “Resort” shall mean each resort, development or facility related to each
Timeshare Property that is the subject of the Loans or the Additional Loans sold
under this Agreement, including but not limited to each resort listed on
Schedule 2.
     “Scheduled Payment” shall mean each scheduled monthly payment of principal
and interest on a Loan.
     “SDI” shall mean Shawnee Development, Inc., a Pennsylvania corporation.
     “SDI Addition Date” means the date on which Loans originated by SDI are
first sold to the Purchaser under the terms of this Agreement and a PA
Supplement.
     “Seller” shall have the meaning set forth in the preamble.
     “Series” shall mean (i) with respect to the sale of Loans to the Purchaser
pursuant to a PA Supplement, all Loans sold pursuant to a PA Supplement and
(ii) with respect to Notes, the Series 2002-1 Notes or any Additional Series.
     “Series Termination Date” shall mean, with respect to any Series, the
Series Termination Date as defined in the related PA Supplement or Indenture and
Servicing Agreement.
     “State” shall mean any of the 50 states in the United States of America or
the District of Columbia.
     “Subservicer” shall have the meaning set forth in the Indenture and
Servicing Agreement.
     “Subservicing Agreement” shall have the meaning set forth in the Indenture
and Servicing Agreement.
     “Subsidiary” shall mean, with respect to any Person, any corporation or
other entity of which more than 50% of the outstanding capital stock or other
ownership interests having ordinary voting power to elect a majority of the
board of directors of such corporation (notwithstanding that at the time capital
stock of any other class or classes of such corporation shall or might have
voting power upon the occurrence of any contingency) or other persons performing
similar functions is at the time directly or indirectly owned by such Person.
     “Substitution Adjustment Amount” shall, with respect to any Series, have
the meaning set forth in the related PA Supplement.

15



--------------------------------------------------------------------------------



 



     “Term Purchase Agreement” shall mean a purchase agreement between the
Purchaser and an Additional Issuer pursuant to which the Purchaser sells Loans
to the Additional Issuer and the Additional Issuer purchases such Loans for the
purpose of pledging the Loans to secure a Series of Notes.
     “Timeshare Price” shall mean the original price of the Timeshare Property
paid by an Obligor, plus any accrued and unpaid interest and other amounts owed
by the Obligor.
     “Timeshare Property” shall mean the underlying ownership interest or rights
that are the subject of a Loan, which ownership interest or rights may be either
a Fixed Week, a UDI, an Interval Interest, Vacation Credits, the Points with
respect thereto under the FairShare Plus Program or the Points representing
membership interests in the PTVO Owners Association.
     “Timeshare Property Regime” shall mean any of the various interval
ownership regimes located at a Resort, each of which is an arrangement
established under applicable state law whereby all or a designated portion of a
development is made subject to a declaration permitting the transfer of
Timeshare Properties therein, which Timeshare Properties shall, in the case of
Fixed Weeks and UDIs, constitute real property under the applicable local law of
each of the jurisdictions in which such regime is located.
     “Timeshare Upgrade” shall mean the upgrade by an Obligor of the Obligor’s
existing Timeshare Property to an upgraded Timeshare Property or an obligor’s
purchase of an additional Timeshare Property.
     “Title Clearing Agreement” shall mean, with respect to certain Loans that
are Installment Contracts, each of (a) the Twentieth Amended and Restated Title
Clearing Agreement dated as of October ___, as amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof, by
and among the Issuer, WVRI, the Seller, the Purchaser, Lawyers Title Insurance
Corporation, the Collateral Agent and the other parties thereto; (b) the
Eighteenth Amended and Restated Title Clearing Agreement (Colorado) dated as of
November 1, 2007, as amended, supplemented or otherwise modified from time to
time in accordance with the terms thereof, by and among the Issuer, WVRI, the
Seller, the Purchaser, Colorado Land Title Company, the Collateral Agent and the
other parties thereto; (c) the Sixteenth Amended and Restated Title Clearing
Agreement (Westwinds) dated as of November 1, 2007, as amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof, by
and among the Issuer, WVRI, the Seller, the Purchaser, Lawyers Title Insurance
Corporation, the Collateral Agent and the other parties thereto; (d) the
Fifteeneenth Amended and Restated Nashville Title Clearing Agreement dated as of
November 1, 2007, as amended, supplemented or otherwise modified from time to
time in accordance with the terms thereof, by and among the Issuer, WVRI, the
Seller, the Purchaser, Lawyers Title Insurance Corporation, the Collateral Agent
and the other parties thereto; (e) the Fifteenth Amended and Restated Seawatch
Plantation Title Clearing Agreement dated as of November 1, 2007, as amended,
supplemented or otherwise modified from time to time in accordance with the
terms thereof, by and among the Issuer, WVRI, FMB, the Seller, the Purchaser,
Lawyers Title Insurance Corporation, the Collateral Agent and the other parties
thereto; (f) the Seventeenth Amended and Restated Supplementary Trust Agreement
(Arizona) dated as of November 1, 2007, as amended, supplemented or otherwise
modified from time to

16



--------------------------------------------------------------------------------



 



time in accordance with the terms thereof, by and among the Issuer, WVRI, the
Seller, the Purchaser, First American Title Insurance Corporation, the
Collateral Agent and the other parties thereto; (g) the Eleventh Amended and
Restated Nevada Title Clearing Agreement dated as of November 1, 2007, as
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof, by and among the Issuer, WVRI, the Seller, the Purchaser,
Lawyer’s Title of Nevada, Inc., the Collateral Agent and the other parties
thereto; and (h) such other title clearing agreements and other similar
documents, instruments and agreements which may be entered into from time to
time by each of WVRI, the Seller, the Issuer, the Purchaser and the Collateral
Agent (among other Persons) in accordance with the transactions contemplated by
this Agreement and other Facility Documents relating to the Timeshare
Properties.
     “Transferred Assets” shall mean, with respect to any Series, any and all
right, title and interest of the Seller in, to and under:
     (a) the Loans from time to time, including without limitation the Initial
Loans as of the close of business on the Cut-Off Date and the Additional Loans
as of the close of business on the related Addition Cut-Off Dates and all
Scheduled Payments, other Collections and other funds received in respect of
such Initial Loans and Additional Loans on or after the Cut-Off Date or Addition
Cut-Off Date, as applicable, and any other monies due or to become due on or
after the Cut-Off Date or Addition Cut-Off Date, as applicable, in respect of
any such Loans, and any security therefor;
     (b) (i) the Timeshare Properties relating to the Loans and (ii) the Title
Clearing Agreements and the FairShare Plus Program (including without limitation
the FairShare Plus Agreement) to the extent that they relate to such Timeshare
Properties;
     (c) any Mortgages relating to the Loans;
     (d) any Insurance Policies relating to the Loans;
     (e) the Loan Files and other Records relating to the Loans;
     (f) the Loan Conveyance Documents relating to the Loans;
     (g) all interest, dividends, cash, instruments, financial assets and other
investment property and other property from time to time received, receivable or
otherwise distributed in respect of, or in exchange for, or on account of, the
sale or other disposition of the Transferred Assets, and including all payments
under Insurance Policies (whether or not any of the Seller, the Purchaser, any
Originator, the Master Servicer, the Issuer or the Trustee is the loss payee
thereof) or any indemnity, warranty or guaranty payable by reason of loss or
damage to or otherwise with respect to any Transferred Assets, and any security
granted or purported to be granted in respect of any Transferred Assets; and
     (h) all proceeds of any of the foregoing property described in clauses
(a) through (g).

17



--------------------------------------------------------------------------------



 



     “Transition Period” shall mean the period from the date the Seller or an
affiliate of the Seller acquires an organization, facility or program from an
unrelated entity to the date on which the Seller or an affiliate of the Seller
has fully converted the servicing of Loans related to such organization,
facility or program to the Master Servicer’s Credit Standards and Collection
Policies.
     “Trustee” shall mean with respect to each Indenture and Servicing
Agreement, the entity designated as the trustee under such agreement.
     “UCC” shall mean the Uniform Commercial Code, as amended from time to time,
as in effect in any specified jurisdiction.
     “UDI” shall mean an individual interest in fee simple (as tenants in common
with all other undivided interest owners) in a lodging unit or group of lodging
units at a Resort, including, without limitation, a Fractional Interest.
     “Vacation Credits” shall mean ownership interests in WorldMark that entitle
the owner thereof to use Resorts.
     “VB Partnerships” shall have the meaning set forth in the preamble.
     “VB Subsidiaries” shall have the meaning set forth in the preamble.
     “WorldMark” shall mean WorldMark, The Club, a California not for profit
mutual benefit corporation.
     “WRDC” shall mean Wyndham Resort Development Corporation (formerly known as
Trendwest Resorts, Inc.), a wholly-owned indirect Subsidiary of Wyndham
Worldwide.
     “WRDC Addition Date” shall mean the date on which Loans originated by WRDC
are first sold to the Purchaser under the terms of this Agreement and a PA
Supplement.
     “WVRI” shall have the meaning set forth in the preamble.
     “Wyndham” shall mean Wyndham Consumer Finance, Inc., a Delaware
corporation.
     “Wyndham Worldwide” shall mean Wyndham Worldwide Corporation and its
successors and assigns.
     Section 2. Purchase and Sale of Loans.
     The Seller may from time to time sell and assign to the Company, and the
Company may from time to time Purchase from the Seller, all the Seller’s right,
title and interest in, to and under the Loans listed on the Loan Schedule with
respect to the related PA Supplement. The principal terms of the Purchase and
sale of Loans for each Series shall be set forth in the related PA Supplement.

18



--------------------------------------------------------------------------------



 



     Section 3. Pool Purchase Price.
     Provisions with respect to the Purchase and sale of the Loans for each
Series shall be set forth in the related PA Supplement.
     The purchase price for any Additional Loans and other related Transferred
Assets (the “Additional Pool Purchase Price”) conveyed to the Company under this
Agreement and the related PA Supplement on each Addition Date shall be a dollar
amount equal to the aggregate outstanding principal balance of such Additional
Loans sold on such date, subject to adjustment to reflect such factors as the
Company and the Seller mutually agree will result in an Additional Pool Purchase
Price equal to the fair market value of such Additional Loans and other related
Transferred Assets.
     Section 4. Payment of Purchase Price.
     (a) Closing Dates. On the terms and subject to the conditions of this
Agreement and the related PA Supplement, payment of the Pool Purchase Price for
each Series shall be made by the Company on the related Closing Date in
immediately available funds to the Seller to such accounts at such banks as the
Seller shall designate to the Company not less than one Business Day prior to
such Closing Date.
     (b) Manner of Payment of Additional Pool Purchase Price. On the terms and
subject to the conditions in this Agreement and the related PA Supplement, the
Company shall pay to the Seller, on each Business Day on which any Additional
Loans are purchased from the Seller by the Company pursuant to Section 2 of the
related PA Supplement, the Additional Pool Purchase Price for such Additional
Loans by paying such Additional Pool Purchase Price to the Seller in cash.
     (c) Scheduled Payments Under Loans and Cut-Off Date. The Company shall be
entitled to all Scheduled Payments, other Collections and all other funds with
respect to any Loan received on or after the related Cut-Off Date or Addition
Cut-Off Date, as applicable. The principal balance of each Loan as of the
related Cut-Off Date or Addition Cut-Off Date, as applicable, shall be
determined after deduction, in accordance with the terms of each such Loan, of
payments of principal received before such Cut-Off Date or Addition Cut-Off
Date.
     Section 5. Conditions Precedent to Sale of Loans.
     No Purchase of Loans and related Transferred Assets shall be made hereunder
or under any PA Supplement on any date on which:
     (a) the Company does not have sufficient funds available to pay the related
Pool Purchase Price or Additional Pool Purchase Price in cash; or
     (b) an Insolvency Event has occurred and is continuing with respect to the
Seller or the Company.

19



--------------------------------------------------------------------------------



 



Section 6. Representations and Warranties of the Seller, WVRI, WRDC, FMB, SDI,
Eastern Resorts, BHV and the VB Subsidiaries.
     (a) General Representations and Warranties of the Seller, WVRI, WRDC, FMB,
SDI, Eastern Resorts, BHV and the VB Subsidiaries. The Seller, WVRI, WRDC, FMB,
SDI, Eastern Resorts, BHV and the VB Subsidiaries jointly and severally
represent and warrant as of each Closing Date and as of each Addition Date
(except that SDI makes any representations and warranties with respect to SDI
only as of the SDI Addition Date, as of each Closing Date occurring after the
SDI Addition Date and as of each Addition Date occurring after the SDI Addition
Date; except that Eastern Resorts makes any representations and warranties with
respect to Eastern Resorts only as of the Eastern Resorts Addition Date, as of
each Closing Date occurring after the Eastern Resorts Addition Date and as of
each Addition Date occurring after the Eastern Resorts Addition Date; except
that WRDC makes any representations and warranties with respect to WRDC only as
of the WRDC Addition Date, as of each Closing Date occurring after the WRDC
Addition Date and as of each Addition Date occurring after the WRDC Addition
Date) and except that BHV makes any representations and warranties with respect
to BHV Addition Date, as of each Closing Date occurring after the BHV Addition
Date and as of each Addition Date occurring after the BHV Addition Date, or as
of such other date specified in such representation and warranty, that:
     (i) Organization and Good Standing.
     (A) Each of the Seller, WVRI, WRDC, FMB, SDI, Eastern Resorts, BHV and the
VB Subsidiaries (other than the VB Partnerships) is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its organization and has full corporate power, authority and legal right to own
its properties and conduct its business as such properties are presently owned
and such business is presently conducted, and to execute, deliver and perform
its obligations under this Agreement, any related PA Supplement and each of the
Facility Documents to which it is a party. Each of the Seller, WVRI, WRDC, FMB,
SDI, Eastern Resorts, BHV and the VB Subsidiaries (other than the VB
Partnerships) is organized in the jurisdiction set forth in the preamble. Each
of the Seller, WVRI, WRDC, FMB, SDI, Eastern Resorts, BHV and the VB
Subsidiaries (other than the VB Partnerships) is duly qualified to do business
and is in good standing as a foreign corporation, and has obtained all necessary
licenses and approvals in each jurisdiction in which failure to qualify or to
obtain such licenses and approvals would render any Loan unenforceable by any of
the Seller, WVRI, WRDC, FMB, SDI, Eastern Resorts or the VB Subsidiaries (other
than the VB Partnerships).
     (B) Each of the VB Partnerships is a general partnership duly organized and
validly existing under the laws of the State of Florida and has full power,
authority and legal right to own its properties and conduct its business as such
properties are presently owned and such business is presently conducted, and to
execute, deliver and perform its obligations under this Agreement, any related
PA Supplement and each of the Facility Documents to which it is a party. Each of
the VB Partnerships is duly qualified to do business and is in good standing and

20



--------------------------------------------------------------------------------



 



has obtained all necessary licenses and approvals in each jurisdiction in which
failure to qualify or to obtain such licenses and approvals would render any
Loan unenforceable by any of the VB Partnerships.
     (C) The name of each of the Seller, WVRI, WRDC, FMB, SDI, Eastern Resorts,
BHV and the VB Subsidiaries set forth in the preamble of this Agreement is the
correct legal name of such entity, and such name has not been changed in the
past six years (except those name changes made in accordance with the terms of
this Agreement and except that WRDC was formerly known as Trendwest Resorts,
Inc.).
     (ii) Due Authorization and No Conflict. The execution, delivery and
performance by each of the Seller, WVRI, WRDC, FMB, SDI, Eastern Resorts, BHV
and the VB Subsidiaries of each of the Facility Documents to which it is a
party, and the consummation by each such party of the transactions contemplated
hereby and under each other Facility Document to which it is a party, has been
duly authorized by the Seller, WVRI, WRDC, FMB, SDI, Eastern Resorts, BHV and
the VB Subsidiaries, respectively, by all necessary corporate or partnership
action, does not contravene (i) the Seller’s, WRDC’s, WVRI’s, FMB’s, SDI’s,
Eastern Resorts’, BHV’s or the VB Subsidiaries’ charter or by-laws or
partnership agreement, (ii) any law, rule or regulation applicable to the
Seller, WVRI, WRDC, FMB, SDI, Eastern Resorts, BHV or the VB Subsidiaries,
(iii) any contractual restriction contained in any material indenture, loan or
credit agreement, lease, mortgage, deed of trust, security agreement, bond,
note, or other material agreement or instrument binding on any of the Seller,
WVRI, WRDC, FMB, SDI, Eastern Resorts, BHV or the VB Subsidiaries or (iv) any
order, writ, judgment, award, injunction or decree binding on or affecting the
Seller, WVRI, WRDC, FMB, SDI, Eastern Resorts, BHV, the VB Subsidiaries or their
properties (except where such contravention would not have a Material Adverse
Effect with respect to such Persons or properties), and do not result in (except
as provided in the Facility Documents) or require the creation of any Lien upon
or with respect to any of their properties; and no transaction contemplated
hereby requires compliance with any bulk sales act or similar law. Each of the
Facility Documents to which the Seller, WVRI, WRDC, FMB, SDI, Eastern Resorts,
BHV or the VB Subsidiaries is a party have been duly executed and delivered on
behalf of the Seller, WVRI, WRDC, FMB, SDI, Eastern Resorts, BHV or the VB
Subsidiaries, as applicable. To the extent that this representation is being
made with respect to Title I of ERISA or Section 4975 of the Code, it is made
subject to the assumption that none of the assets being used to purchase the
Loans and Transferred Assets constitute assets of any Benefit Plan or Plan with
respect to which the Seller is a party in interest or disqualified person.
     (iii) Governmental and Other Consents. All approvals, authorizations,
consents or orders of any court or governmental agency or body required in
connection with the execution and delivery by the Seller, WVRI, WRDC, FMB, SDI,
Eastern Resorts, BHV or the VB Subsidiaries of this Agreement, any related PA
Supplement or any of the other Facility Documents to which it is a party, the
consummation by such party of the transactions contemplated hereby or thereby,
the performance by such party of and the compliance by such party with the terms
hereof or thereof, have been obtained,

21



--------------------------------------------------------------------------------



 



except where the failure so to do would not have a Material Adverse Effect with
respect to such Party.
     (iv) Enforceability of Facility Documents. Each of the Facility Documents
to which any of the Seller, WVRI, WRDC, FMB, SDI, Eastern Resorts, BHV or the VB
Subsidiaries is a party has been duly and validly executed and delivered by the
Seller, WVRI, WRDC, FMB, SDI, Eastern Resorts, BHV or the VB Subsidiaries, as
applicable, and constitutes the legal, valid and binding obligation of the
Seller, WVRI, WRDC, FMB, SDI, Eastern Resorts or the VB Subsidiaries, as
applicable, enforceable against it in accordance with its respective terms,
except as enforceability may be subject to or limited by Debtor Relief Laws or
by general principles of equity (whether considered in a suit at law or in
equity).
     (v) No Litigation. Except as disclosed in Schedule 5 to this Agreement or
to any Assignment, there are no proceedings or investigations pending, or to the
knowledge of the Seller, WVRI, WRDC, FMB, SDI, Eastern Resorts or the VB
Subsidiaries threatened, against the Seller, WVRI, WRDC, FMB, SDI, Eastern
Resorts, BHV or the VB Subsidiaries before any court, regulatory body,
administrative agency, or other tribunal or governmental instrumentality
(A) asserting the invalidity of this Agreement or any of the other Facility
Documents, (B) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any of the other Facility Documents,
(C) seeking any determination or ruling that would adversely affect the
performance by any of the Seller, WVRI, WRDC, FMB, SDI, Eastern Resorts, BHV or
the VB Subsidiaries of its obligations under this Agreement, any related PA
Supplement or any of the other Facility Documents to which it is a party,
(D) seeking any determination or ruling that would adversely affect the validity
or enforceability of this Agreement or any of the other Facility Documents or
(E) seeking any determination or ruling that would, if adversely determined, be
reasonably likely to have a Material Adverse Effect with respect to such party.
     (vi) Governmental Regulations. Neither the Seller, WVRI, WRDC, FMB, SDI,
Eastern Resorts, BHV nor any of the VB Subsidiaries is (A) an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended, or (B) a “public utility company” or a “holding
company,” a “subsidiary company” or an “affiliate” of any public utility company
within the meaning of Section 2(a)(5), 2(a)(7), 2(a)(8) or 2(a)(ii) of the
Public Utility Holding Company Act of 1935, as amended.
     (vii) Margin Regulations. Neither the Seller, WVRI, WRDC, FMB, SDI, Eastern
Resorts, BHV nor any of the VB Subsidiaries is engaged, principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any margin stock (as each such term is defined or used in
any of Regulations T, U or X of the Board of Governors of the Federal Reserve
System). No part of the proceeds of any of the notes issued by the Issuer has
been used by the Seller, WVRI, WRDC, FMB, SDI, Eastern Resorts, BHV or any of
the VB Subsidiaries for so purchasing or carrying margin stock or for any
purpose that violates or would be

22



--------------------------------------------------------------------------------



 



inconsistent with the provisions of any of Regulations T, U or X of the Board of
Governors of the Federal Reserve System.
     (viii) Location of Chief Executive Office and Records. The principal place
of business and chief executive office of WVRI, WRDC, SDI, Eastern Resorts, BHV,
the VB Subsidiaries and FMB, and the office where WVRI, WRDC, SDI, the VB
Subsidiaries and FMB maintain all of their Records, is located at 8427 South
Park Circle, Orlando, Florida 32819; the principal place of business and chief
executive office of the Seller, and the office where the Seller maintains all of
its Records, is 10750 West Charleston Blvd., Suite 130, Las Vegas, Nevada 89135.
None of WVRI, WRDC, FMB, SDI, Eastern Resorts, BHV, the VB Subsidiaries or the
Seller has changed its principal place of business or chief executive office (or
the office where such entity maintains all of its Records) during the previous
six years (except for changes made in accordance with the terms of this
Agreement and except that WVRI and FMB changed their principal place of business
and chief executive office from 8669 Commodity Circle, Suite 200, Orlando,
Florida 32819 to the address set forth above on February 18, 2002; WRDC changed
its principal place of business and chief executive office from 9805 Willows
Road, Redmond, Washington 98052 to the address set forth above in January 1,
2006; the Seller changed its principal place of business and chief executive
office from 7730 West Sahara Avenue, Suite 105, Las Vegas, Nevada 89117 to the
address set forth above in 2002; and each of the VB Subsidiaries changed its
principal place of business and chief executive office from 6400 North Andrews
Avenue, Fort Lauderdale, Florida 33309 to the address set forth above in 2001).
At any time after the Initial Closing Date, upon 30 days’ prior written notice
to the Trustee as assignee of the Company and the Issuer, any of the Seller,
WVRI, WRDC, FMB, SDI, Eastern Resorts, BHV and the VB Subsidiaries may change
its name or may change its type or its jurisdiction of organization to another
jurisdiction within the United States and any of the VB Partnerships may change
the location of its chief executive office, but only so long as all action
necessary or reasonably requested by the Company to amend the existing financing
statements and to file additional financing statements in all applicable
jurisdictions to perfect the transfer of the Loans and the related Transferred
Assets is taken.
     (ix) Lockbox Accounts. Except in the case of any Lockbox Account pursuant
to which only Collections in respect of Loans subject to a PAC or Credit Card
Account are deposited, each of the Seller, WVRI, WRDC, FMB, SDI, Eastern
Resorts, BHV and the VB Subsidiaries, as applicable, has filed a standing
delivery order with the United States Postal Service authorizing each Lockbox
Bank to receive mail delivered to the related Post Office Box. The account
numbers of all Lockbox Accounts, together with the names, addresses, ABA numbers
and names of contact persons of all the Lockbox Banks maintaining such Lockbox
Accounts and the related Post Office Boxes (other than those separately
identified in an Indenture and Servicing Agreement), are set forth in
Schedule 4. From and after the Initial Closing Date, none of the Seller, WVRI,
WRDC, FMB, SDI, Eastern Resorts, BHV or the VB Subsidiaries shall have any
right, title and/or interest in or to any of the Lockbox Accounts or the Post
Office Boxes and will maintain no Lockbox accounts in their own names for the
collection of payments in respect of the Loans. None of the Seller, WVRI, WRDC,
FMB, SDI, Eastern Resorts, BHV or the VB

23



--------------------------------------------------------------------------------



 



Subsidiaries has any lockbox or other accounts for the collection of payments in
respect of the Loans other than the Lockbox Accounts.
     (x) Facility Documents. This Agreement and any PA Supplement are the only
agreements pursuant to which the Seller sells the Loans and other related
Transferred Assets to the Company. Each of the Seller, WVRI, WRDC, FMB SDI,
Eastern Resorts, BHV and the VB Subsidiaries has furnished to the Company true,
correct and complete copies of each Facility Document to which any of the
Seller, WVRI, WRDC, FMB, SDI, Eastern Resorts, BHV and the VB Subsidiaries is a
party, each of which is in full force and effect. None of the Seller, WVRI,
WRDC, FMB, SDI, Eastern Resorts, BHV, any of the VB Subsidiaries or any of its
Affiliates (not including the Purchaser or the Issuer) is in default thereunder
in any material respect.
     (xi) Taxes. Each of the Seller, WVRI, WRDC, FMB, SDI, Eastern Resorts, BHV
and the VB Subsidiaries has timely filed or caused to be filed all federal,
state and local tax returns required to be filed by it, and has paid or caused
to be paid all taxes shown to be due and payable on such returns or on any
assessments received by it, other than any taxes or assessments the validity of
which are being contested in good faith by appropriate proceedings and with
respect to which the Seller, WVRI, WRDC, FMB, SDI, Eastern Resorts, BHV or any
of the VB Subsidiaries, as applicable, has set aside adequate reserves on its
books in accordance with GAAP, and which proceedings have not given rise to any
Lien.
     (xii) Accounting Treatment. Each of the Seller, WVRI, WRDC, FMB, SDI,
Eastern Resorts, BHV and the VB Subsidiaries has accounted for the transactions
contemplated in the Facility Documents to which it is a party in accordance with
GAAP.
     (xiii) ERISA. There has been no (A) occurrence or expected occurrence of
any Reportable Event with respect to any Benefit Plan subject to Title IV of
ERISA of WVRI, WRDC, FMB, the Seller, SDI, Eastern Resorts, BHV or any ERISA
Affiliate, or any withdrawal from, or the termination, Reorganization or Plan
Insolvency of any Multiemployer Plan or (B) institution of proceedings or the
taking of any other action by Pension Benefit Guaranty Corporation or by WVRI,
WRDC, FMB, SDI, Eastern Resorts, BHV, the Seller or any ERISA Affiliate or any
such Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Plan Insolvency of, any such Plan.
     (xiv) No Adverse Selection. No selection procedures materially adverse to
the Company, the Issuer, the Noteholders, the Trustee or the Collateral Agent
have been employed by any of the Seller, WVRI, WRDC, FMB, SDI, Eastern Resorts,
BHV or the VB Subsidiaries in selecting the Loans for inclusion in the Loan Pool
on such Closing Date or Addition Date, as applicable.
     (xv) FairShare Plus Program
     (A) As of each Closing Date or any Addition Date, as applicable, for each
Timeshare Property Regime for which the related Timeshare Properties are

24



--------------------------------------------------------------------------------



 



comprised primarily of UDIs, the ratio of (1) the total number of Points
actually allocated to such Timeshare Property Regime pursuant to the FairShare
Plus Program for the succeeding twelve-month period to (2) the total number of
Points allocable to available space in such Timeshare Property Regime over such
twelve-month period, does not exceed 1.0 to 1.0.
     (B) On each Closing Date or any Addition Date, as applicable, for each
owner of a UDI who is a member of the FairShare Plus Program, the ratio,
expressed as a percentage, of (1) the number of Points allocated to such owner
in Timeshare Property Regime in return for assigning his Timeshare Property to
the FairShare Plus Program trust to (2) the total number of Points assigned to
all UDI owners in such Timeshare Property Regime, does not exceed the percentage
of such owner’s undivided interest in such Timeshare Property Regime as
described in such owner’s Loan.
     (xvi) Vacation Credit Program. As of each Closing Date or any Addition
Date, as applicable, for each Timeshare Property Regime for which the related
Timeshare Properties are comprised primarily of Vacation Credits, the ratio of
(1) the total number of Vacation Credits actually allocated to such Timeshare
Property Regime for the succeeding twelve-month period to (2) the total number
of Vacation Credits allocable to available space in such Timeshare Property
Regime over such twelve-month period, does not exceed 1.0 to 1.0.
     (xvii) Separate Identity. Each of the Seller, WVRI, WRDC, SDI, Eastern
Resorts, BHV, the VB Subsidiaries and their respective Affiliates has observed
the applicable legal requirements on its part for the recognition of the Company
as a legal entity separate and apart from each of the Seller, WVRI, WRDC, SDI,
Eastern Resorts, BHV, the VB Subsidiaries and any of their respective Affiliates
(other than the Company) and has taken all actions necessary on its part to be
taken in order to ensure that the facts and assumptions relating to the Company
set forth in the opinion of Orrick, Herrington & Sutcliffe LLP relating to
substantive consolidation matters with respect to the Seller and the Company are
true and correct; provided, however, that none of the Seller, WVRI, WRDC, FMB,
SDI, Eastern Resorts, BHV or any of the VB Subsidiaries makes any
representations or warranties in this Section 6(a)(xvii) with respect to the
Company or the Issuer.
     (b) Representations and Warranties Regarding the Loans. The Seller and WVRI
jointly and severally represent and warrant to the Company as of the applicable
Cut-Off Date and Addition Cut-Off Date as to each Loan conveyed on and as of
each Closing Date or the related Addition Date, as applicable (except as
otherwise expressly stated and except that representations and warranties with
respect to Kona apply only to Loans conveyed on or after the Kona Addition Date;
representations and warranties with respect to Eastern Resorts apply only to
Loans conveyed on or after the Eastern Resorts Addition Date; representations
and warranties with respect to Eastern Resorts apply only to Loans conveyed on
or after the Eastern Resorts Addition Date; representations and warranties with
respect to WRDC apply only to Loans conveyed on or after the WRDC Addition Date
and representations and warranties with respect to BHV apply only to Loans
conveyed on or after the BHV Addition Date) as follows:

25



--------------------------------------------------------------------------------



 



     (i) Eligibility. Such Loan is an Eligible Loan.
     (ii) No Waivers. The terms of such Loan have not been waived, altered,
modified or extended in any respect other than (A) modifications entered into in
accordance with Customary Practices and Credit Standards and Collections
Policies that do not reduce the amount or extend the maturity of required
Scheduled Payments and (B) modifications in the applicability of a PAC (which
may result in a change in the related Loan Rate).
     (iii) Binding Obligation. Such Loan is the legal, valid and binding
obligation of the Obligor thereunder and is enforceable against the Obligor in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws or by general principles of equity (whether considered in a
suit at law or in equity).
     (iv) No Defenses. Such Loan is not subject to any statutory right of
rescission, setoff, counterclaim or defense, including without limitation the
defense of usury.
     (v) Lawful Assignment. Such Loan was not originated in, and is not subject
to the laws of, any jurisdiction the laws of which would make the transfer of
the Loan under this Agreement or any PA Supplement unlawful.
     (vi) Compliance with Law. The Originator and the Seller have complied with
requirements of all material federal, state and local laws (including without
limitation usury, truth in lending and equal credit opportunity laws) applicable
to such Loan in all material respects except, with respect to Loans originated
by WRDC and with respect only to California Business and Professions Code
Section 11018.10 as in effect prior to its repeal as of July 1, 2005 and
California Business and Professions Code Section 11226, which became effective
as of July 1, 2005, where such failure to comply would not have a Material
Adverse Effect on WRDC or a material adverse effect on such Loan. The related
Timeshare Property Regime is in compliance with any and all applicable zoning
and building laws and regulations and any other laws and regulations relating to
the use and occupancy of such Timeshare Property Regime, except where such
noncompliance would not have a Material Adverse Effect with respect to the
applicable Originator and the Seller. None of the Seller, WVRI, WRDC, FMB, Kona,
SDI, Eastern Resorts, BHV or the VB Subsidiaries has received notice of any
material violation of any legal requirements applicable to such Timeshare
Property Regime, except where such violation would not have a Material Adverse
Effect with respect to the applicable Originator and the Seller. The Timeshare
Property Regime related to such Loan complies with all applicable state
statutes, including without limitation condominium statutes, timeshare statutes,
HUD filings relating to interstate land sales (if applicable) and the
requirements of any governmental authority or local authority having
jurisdiction with respect to such Timeshare Property Regime, and constitutes a
valid and conforming condominium and timeshare regime under the laws of the
State in which the related Resort is located, except where such noncompliance
would not have a Material Adverse Effect with respect to the applicable
Originator and the Seller.

26



--------------------------------------------------------------------------------



 



     (vii) Loan in Force; No Subordination. Such Loan is in full force and
effect and has not been subordinated, satisfied in whole or in part or
rescinded.
     (viii) Capacity of Parties. All parties to such Loan had legal capacity to
execute the Loan.
     (ix) Original Loans. All original executed copies of such Loans are or,
within 30 days of Purchase, will be in the custody of the Custodian except to
the extent otherwise permitted pursuant to Section 6(b)(xiv).
     (x) Loan Form/Governing Law. Such Loan was executed in substantially the
form of one of the forms of Loan in Exhibit D (as such Exhibit D may be amended
from time to time with the consent of the Seller and the Company), except for
changes required by applicable law and certain other modifications that do not,
individually or in the aggregate, affect the enforceability or collectibility of
such Loan. In addition, such Loan was originated in and is governed by the laws
of the State in which the Resort is located or, with respect to Loans originated
by WRDC or Loans to finance Points in the ClubWyndham Access plan, by the laws
of the State in which the Loan was executed.
     (xi) Interest in Real Property. The Timeshare Property underlying such Loan
(except Timeshare Property constituting Vacation Credits or Points) originated
by WVRI, FMB, Kona, SDI, Eastern Resorts, BHV or the VB Subsidiaries is an
interest in real property consisting of either a Fixed Week or a UDI, and
(except for a Timeshare Property that is a Green Timeshare Property) such
Timeshare Property has been deeded or otherwise transferred to a Nominee or has
been deeded or otherwise transferred to the related Obligor in accordance with
the requirements of the related Loan and applicable law. Each Timeshare Property
that is a UDI originated by WRDC constitutes a fee simple interest in real
property.
     (xii) Environmental Compliance. Each Timeshare Property Regime related to a
Loan is now, and at all times during WRDC’s or WVRI’s ownership thereof (or the
ownership of any Affiliate thereof other than the Company and the Issuer), has
been free of contamination from any substance, material or waste identified as
toxic or hazardous according to any federal, state or local law, rule,
regulation or order governing, imposing standards of conduct with respect to, or
regulating in any way the discharge, generation, removal, transportation,
storage or handling of toxic or hazardous substances, materials or waste or air
or water pollution (hereinafter referred to as “Environmental Laws”), including
without limitation any PCB, radioactive substance, methane, asbestos, volatile
hydrocarbons, petroleum products or wastes, industrial solvents or any other
material or substance that now or hereafter may cause or constitute a health,
safety or other environmental hazard to any person or property (any such
substance together with any substance, material or waste identified as toxic or
hazardous under any Environmental Law now in effect or hereinafter enacted shall
be referred to herein as “Contaminants”), but excluding from the foregoing any
levels of Contaminants at or below which such Environmental Laws do not apply
(“De Minimus Levels”). Each of WVRI, WRDC and any Affiliate of WVRI or WRDC
(other than the Company and the Issuer) has not caused or suffered to occur any
discharge, spill, uncontrolled loss or seepage of any petroleum or

27



--------------------------------------------------------------------------------



 



chemical product or any Contaminant (except for De Minimus Levels thereof) onto
any property comprising or adjoining any Timeshare Property Regime, and each of
WVRI, WRDC and any Affiliate of WVRI or WRDC (other than the Company and the
Issuer) or any Obligor or occupant of all or part of any Timeshare Property
Regime is not now and has not been involved in operations at the related
Timeshare Property Regime that could lead to liability for each of WVRI, WRDC,
the Company, any Affiliate of WVRI or WRDC or any other owner of such Timeshare
Property Regime or the imposition of a Lien on such Timeshare Property Regime
under any Environmental Law. No practice, procedure or policy employed by WVRI
or WRDC (or any Affiliate thereof other than the Company and the Issuer) with
respect to POAs for which WVRI or WRDC acts as the manager or, to the best
knowledge of the Seller, by the manager of the POAs with respect to POAs managed
by parties unaffiliated with WVRI or WRDC, violates any Environmental Law that,
if enforced, would reasonably be expected to (A) have a Material Adverse Effect
on such POA or the ability of such POA to do business, (B) have a Material
Adverse Effect on the financial condition of the POA or (C) constitute grounds
for the revocation of any license, charter, permit or registration that is
material to the conduct of the business of the POA.
     Except as set forth in Schedule 3, (1) all property owned, managed, or
controlled by each of WVRI, WRDC or any Affiliate of WVRI or WRDC (other than
the Company and the Issuer) and located within a Resort is now, and at all times
during WRDC’s or WVRI’s ownership, management or control thereof (or the
ownership, management or control of any Affiliate thereof (other than the
Company and the Issuer)) has been free of contamination from any Contaminants,
except for De Minimus Levels thereof, (2) each of WVRI, WRDC and any Affiliate
of WVRI or WRDC (other than the Company and the Issuer) has not caused or
suffered to occur any discharge, spill, uncontrolled loss or seepage of any
Contaminants onto any property comprising or adjoining any of the Resorts,
except for De Minimus Levels thereof, and (3)  each of WVRI, WRDC and any
Affiliate of WVRI or WRDC (other than the Company and the Issuer) or any Obligor
or occupant of all or part of any Resort is not now and previously has not been
involved in operations at any Resort that could lead to liability for WVRI,
WRDC, the Company, any Affiliate of WVRI or WRDC or any other owner of any
Resort or the imposition of a Lien on such Resort under any Environmental Law.
None of the matters set forth in Schedule 3 will have a Material Adverse Effect
with respect to the Company or its assignees or the interests of the Company or
its assignees in the Loans. Each Resort, and the present use thereof, does not
violate any Environmental Law in any manner that would materially adversely
affect the value or use of such Resort or the performance by the POAs of their
respective obligations under their applicable declarations, articles or similar
charter documents. There is no condition presently existing, and to the best
knowledge of WVRI, WRDC and the Seller no event has occurred or failed to occur
with respect to any Resort, relating to any Contaminants or compliance with any
Environmental Laws that would reasonably be expected to have a Material Adverse
Effect with respect to such Resort, including in connection with the present use
of such Resort.
     (xiii) Tax Liens. All taxes applicable to such Loan and the related
Timeshare Property have been paid, except where the failure to pay such tax
would not have a

28



--------------------------------------------------------------------------------



 



Material Adverse Effect with respect to the Seller or its assignees or the
Purchaser or the collectibility or enforceability of the Loan. There are no
delinquent tax liens in respect of the Timeshare Property underlying such Loan.
     (xiv) Loan Files. The related Loan File contains the following Loan
Documents (which may include microfiche or other electronic copies of the Loan
Documents to the extent provided in the Custodial Agreement):
     (A) for Loans other than Loans described in clause (B) below, at least one
original of each Loan (or, if the Loan and promissory note are contained in
separate documents, an original of the promissory note); provided, however, that
the original Loan may have been removed from the Loan File in accordance with
the Custodial Agreement for the performance of collection services and other
routine servicing requirements; and
     (B) for Loans relating to Timeshare Properties located in Resorts in North
Carolina or South Carolina with respect to which two originals of such Loans
have been executed, each original Loan is in the Loan File, and each contains
the following legend (whether by stamp or otherwise) on its face:
     “THIS COPY IS ONE OF TWO ORIGINALS, AND WAS EXECUTED SOLELY FOR
RECORDATION. TO THE EXTENT THAT POSSESSION OF THIS CONTRACT IS REQUIRED TO
TRANSFER OR PERFECT A TRANSFER OF ANY INTEREST IN OR TO THIS CONTRACT,
POSSESSION OF THE OTHER ORIGINAL HEREOF IS REQUIRED”;
     and
     (C) for Loans with respect to which the related Timeshare Property has been
deeded out to the related Obligor:
     (1) a copy of the deed for such Timeshare Property; and
     (2) the original recorded Mortgage (or a copy thereof, if applicable, for
Mortgages that have been submitted for recording as set forth herein) and
Assignments of Mortgages in favor of the Collateral Agent (or a copy of such
recorded Mortgage or Assignment of Mortgage, as the case may be, certified to be
a true and complete copy thereof, if the original of the recorded Mortgage or
Assignment of Mortgage is lost or destroyed), provided that, in the case of any
Loan with respect to which the related Mortgage and/or deed has been removed
from the Loan File for review and recording in the local real property recording
office: (x) the original document shall have been returned to the Loan File no
later than (1) 210 days from the related loan closing date (in the case of Loans
(other than Green Loans) relating to Timeshare Properties located in the State
of Florida), (2) 210 days from the date on which the related Timeshare Property
is required to be deeded to an Obligor in the case of Green Loans relating to
Timeshare Properties located in the State of Florida; (3) 210 days from the date
on which the related Timeshare Property is required to be deeded to an Obligor
in the

29



--------------------------------------------------------------------------------



 



state of Hawaii, Nevada or New Jersey and (4) in all other states 180 days from
the date on which the related Timeshare Property is required to be deeded to an
Obligor and (y) in the case of any Loan (other than a Green Loan) relating to a
Timeshare Property located in the State of Florida, the Loan File shall contain
one or more certificates from WVRI’s applicable title agents in Florida to the
effect that the related Mortgage has been delivered for purposes of recordation
to the appropriate local real property recording office.
     (xv) Lockbox Accounts. As of the applicable Cut-Off Date, the Obligor of
such Loan either:
     (A) shall have been instructed to remit Payments thereunder to a Post
Office Box for credit to a Lockbox Account or directly to a Lockbox Account, in
each case maintained at a Lockbox Bank pursuant to the terms of a Lockbox
Agreement; or
     (B) has entered into a PAC or Credit Card Account pursuant to which a
deposit account of such Obligor is made subject to a pre-authorized debit in
respect of Payments as they become due and payable, and the Seller has caused a
Lockbox Bank to take all necessary and appropriate action to ensure that each
such pre-authorized debit is credited directly to a Lockbox Account.
     (xvi) Ownership Interest. As of the Closing Date or related Addition Date,
as applicable, the Seller has good and marketable title to the Loan, free and
clear of all Liens (other than Permitted Encumbrances).
     (xvii) Interest in Loan. Such Loan constitutes either a “general
intangible,” an “instrument,” “chattel paper” or an “account” under the Uniform
Commercial Code of the States of Delaware, Oregon, Florida and New York.
     (xviii) Recordation of Assignments. The collateral Assignment of Mortgage
to the Collateral Agent relating to the Mortgage with respect to each Loan has
been recorded or delivered for recordation simultaneously with the related
Mortgage to the proper office in the jurisdiction in which the related Timeshare
Property is located, except to the extent the related Timeshare Property is
located in the State of Florida and the Seller shall have delivered an Opinion
of Counsel to the effect that recordation of the Assignment of Mortgage is not
necessary to perfect a security interest therein in favor of the Collateral
Agent.
     (xix) Material Disputes. To the actual knowledge of the Seller, the Loan is
not subject to any material dispute.
     (xx) Good Title; No Liens. Upon the Purchase hereunder occurring on such
Closing Date or Addition Date, as applicable, the Company will be the lawful
owner of, and have good title to, each Loan and all of the other related
Transferred Assets that are the subject of such Purchase, free and clear of any
Liens (other than any Permitted Encumbrances on the related Timeshare
Properties). All Loans and related Transferred Assets are purchased without
recourse to any of the Seller, WVRI, WRDC, FMB, Kona,

30



--------------------------------------------------------------------------------



 



SDI, Eastern Resorts, BHV or the VB Subsidiaries except as described in this
Agreement and any PA Supplement. Such Purchase by the Company under this
Agreement and under any PA Supplement constitutes a valid and true sale and
transfer for consideration (and not merely the grant of a security interest to
secure a loan), enforceable against creditors of each of the Seller, WVRI, WRDC,
FMB, Kona, SDI, Eastern Resorts, BHV and the VB Subsidiaries, and no Loan or
other related Transferred Assets that are the subject of such Purchase will
constitute property of the Seller after such Purchase.
     (xxi) Solvency. Each of the Seller, WVRI, WRDC, FMB, Kona, SDI, Eastern
Resorts, BHV and the VB Subsidiaries, both prior to and immediately after giving
effect to the Purchase of Loans hereunder and under any PA Supplement occurring
on such Closing Date or Addition Date, as applicable, (A) is not insolvent (as
such term is defined in §101(32)(A) of the Bankruptcy Code), (B) is able to pay
its debts as they become due and (C) does not have unreasonably small capital
for the business in which it is engaged or for any business or transaction in
which it is about to engage.
     (xxii) POA Reserves. The capital reserves and maintenance fee levels of the
POAs related to each Timeshare Property Regime underlying the Loans Purchased on
such Closing Date or Addition Date, as applicable, are adequate in light of the
operating requirements of such POAs.
     (c) Representations and Warranties Regarding the Loan Files. The Seller and
WVRI jointly and severally represent and warrant to the Company as of each
Closing Date and related Addition Date as to each Loan and the related Loan File
conveyed by it hereunder on and as of such Closing Date or related Addition
Date, as applicable (except as otherwise expressly stated) as follows:
     (i) Possession. On or immediately prior to each Closing Date or related
Addition Date, as applicable, the Custodian will have possession of each
original Loan and the related Loan File, and will have acknowledged such receipt
and its undertaking to hold such original Loan and the related Loan File for
purposes of perfection of the Collateral Agent’s interest in such original Loan
and the related Loan File; provided, however, that the fact that any document
not required to be in its respective Loan File pursuant to Section 6(b)(ix) or
Section 6(b)(xiv) of this Agreement is not in the possession of the Custodian in
its respective Loan File does not constitute a breach of this representation.
     (ii) Marking Records. On or before each Closing Date or Addition Date, as
applicable, the Seller shall have caused the portions of its computer files
relating to the Loans sold on such date to the Company to be clearly and
unambiguously marked to indicate that each such Loan has been conveyed on such
date to the Company.
     (d) Survival of Representations and Warranties. It is understood and agreed
that the representations and warranties contained in this Section 6 shall remain
operative and in full force and effect, shall survive the transfer and
conveyance of the Loans with respect to any Series by the Seller to the Company
under this Agreement and any PA Supplement, the conveyance of the Loans by the
Company to the Initial Issuer or to an Additional Issuer pursuant to the Pool
Purchase Agreement and any Term Purchase Agreement and the Grant of the
Collateral by the Initial Issuer or any Additional Issuer to the Collateral
Agent and shall

31



--------------------------------------------------------------------------------



 



inure to the benefit of the Company, the respective Issuers, the Trustees, the
Collateral Agent and the Noteholders and their respective designees, successors
and assigns.
     (e) Indemnification of the Company. FMB, Kona, SDI, Eastern Resorts, BHV,
each VB Subsidiary, WVRI and WRDC shall jointly and severally indemnify, defend
and hold harmless the Company against any and all claims, losses and
liabilities, including reasonable attorneys’ fees (the foregoing being
collectively referred to as “Indemnified Amounts”) that may at any time be
imposed on, incurred by or asserted against the Company as a result of a breach
by any of FMB, Kona, SDI, Eastern Resorts, BHV, any VB Subsidiary, WVRI or WRDC
of any of its respective representations, warranties or covenants hereunder.
Except as otherwise provided in Section 11(i), WVRI, as applicable, shall pay to
the Company, on demand, any and all amounts necessary to indemnify the Company
for (i) any and all recording and filing fees in connection with the transfer of
the Loans from the Seller to the Company, and any and all liabilities with
respect to, or resulting from any delay in paying when due, any taxes (including
sales, excise or property taxes) payable in connection with the transfer of the
Loans from the Seller to the Company and (ii) costs, expenses and reasonable
counsel fees in defending against the same. The agreements in this Section 6(e)
shall survive the termination of this Agreement or any PA Supplement and the
payment of all amounts payable hereunder, under any PA Supplement and under the
Loans. For purposes of this Section 6(e), any reference to the Company shall
include any officer, director, employee or agent thereof, or any successor or
assignee thereof or of the Company.
     (f) Representations and Warranties of Kona. Kona makes those
representations and warranties set forth in Exhibit F to this Agreement as of
the Kona Addition Date and as of each Closing Date occurring after the Kona
Addition Date and as of each Addition Date occurring after the Kona Addition
Date or as of such other date specified in such representation and warranty.
Section 7. Repurchases or Substitution of Loans for Breach of Representations
and Warranties.
     Provisions with respect to the repurchase or substitution of Loans of any
Series for breach of representations and warranties under this Agreement and any
PA Supplement shall be set forth in the related PA Supplement.
     Section 8. Covenants of the Seller and WVRI.
     (a) Affirmative Covenants of the Seller and WVRI. Each of the Seller and
WVRI covenants and agrees that it will, at any time prior to the Termination
Date:
     (i) Compliance with Laws, Etc. Comply in all material respects with all
applicable laws, rules, regulations and orders with respect to it, its business
and properties, provisions of ERISA, the Internal Revenue Code and all
applicable regulations and interpretations thereunder, and all Loans and
Facility Documents to which it is a party.
     (ii) Preservation of Corporate Existence. Preserve and maintain its
corporate existence, rights, franchises and privileges in the jurisdiction of
its incorporation, and

32



--------------------------------------------------------------------------------



 



qualify and remain qualified in good standing as a foreign corporation, and
maintain all necessary licenses and approvals in each jurisdiction in which it
does business, except where the failure to preserve and maintain such existence,
rights, franchises, privileges, qualifications, licenses and approvals would not
have a Material Adverse Effect with respect to it.
     (iii) Audits. Upon at least two Business Days notice during regular
business hours, permit the Company and/or its agents, representatives or assigns
access:
     (A) to the offices and properties of the Seller or WVRI in order to examine
and make copies of and abstracts from all books, correspondence and Records of
the Seller or WVRI as appropriate to verify the Seller’s or WVRI’s compliance
with this Agreement, any PA Supplement or any other Facility Documents to which
the Seller or WVRI is a party and any other agreement contemplated hereby or
thereby, and the Company and/or its agents, representatives and assigns may
examine and audit the same and make photocopies, computer tapes or other
computer replicas thereof, as appropriate, and each of the Seller and WVRI will
provide to the Company and/or its agents, representatives and assigns, at the
expense of the Seller and WVRI, such clerical and other assistance as may be
reasonably requested in connection therewith; and
     (B) to the officers or employees of the Seller or WVRI designated by the
Seller or WVRI, as applicable, in order to discuss matters relating to the Loans
and the performance of the Seller or WVRI hereunder, under any PA Supplement or
any other Facility Documents to which the Seller or WVRI is a party and any
other agreement contemplated hereby or thereby, and under the other Facility
Documents to which it is a party with the officers or employees of the Seller
and WVRI having knowledge of such matters.
     Each such audit shall be at the sole expense of the Seller and WVRI. The
Company shall be entitled to conduct such audits as frequently as it deems
reasonable in the exercise of the Company’s reasonable commercial judgment;
provided, however, that such audits shall not be conducted more frequently than
annually unless an Event of Default or an Amortization Event shall have
occurred. The Company and its agents, representatives and assigns also shall
have the right to discuss the Seller’s and WVRI’s affairs with the officers,
employees and independent accountants of the Seller and WVRI and to verify under
appropriate procedures the validity, amount, quality, quantity, value and
condition of, or any other matter relating to, the Loans and other related
Transferred Assets.
     (iv) [Reserved].
     (v) Performance and Compliance with Receivables and Loans. At its expense,
timely and fully perform and comply in all material respects with the Credit
Standards and Collection Policies and Customary Practices with respect to the
Loans and with all provisions, covenants and other promises required to be
observed by the Seller or WVRI under the Loans.

33



--------------------------------------------------------------------------------



 



     (vi) [Reserved].
     (vii) Ownership Interest. Take such action with respect to each Loan as is
necessary to ensure that the Company maintains a first priority ownership
interest in such Loan and the other related Transferred Assets, in each case
free and clear of any Liens arising through or under the Seller or WVRI and, in
the case of any Timeshare Properties, other than any Permitted Encumbrance
thereon, and respond to any inquiries with respect to ownership of a Loan sold
by it hereunder by stating that, from and after the Initial Closing Date or
related Addition Date, as applicable, it is no longer the owner of such Loan and
that ownership of such Loan has been transferred to the Company.
     (viii) Instruments. Not remove any portion of the Loans or related
Transferred Assets with respect to any Series that consists of money or is
evidenced by an instrument, certificate or other writing from the jurisdiction
in which it was held under the related Custodial Agreement unless the Company
shall have first received an Opinion of Counsel to the effect that the Company
shall continue to have a first-priority perfected ownership or security interest
with respect to such property after giving effect to such action or actions.
     (ix) No Release. Not take any action, and use its best efforts not to
permit any action to be taken by others, that would release any Person from such
Person’s covenants or obligations under any document, instrument or agreement
relating to the Loans or the other Transferred Assets, or result in the
hypothecation, subordination, termination or discharge of, or impair the
validity or effectiveness of, any such document, instrument or agreement, except
as expressly provided in this Agreement or any PA Supplement or such other
instrument or document.
     (x) Insurance and Condemnation.
     (A) WVRI (1) shall with respect to each Resort which it develops or which
is developed by its subsidiaries (other than the Purchaser or the Issuer), cause
the governing document of each such POA at the time of creation to contain
covenants requiring insurance as described in this paragraph and (2) so long as
WVRI or an Affiliate (other than the Purchaser or the Issuer) maintains primary
or substantial responsibility for the management, administration or other
services of a similar nature with respect to such Resort, WVRI shall do or cause
to be done all things which it may accomplish with a reasonable amount of cost
or effort to cause each POA to maintain the insurance described in this
paragraph. The insurance referred to clauses in (1) and (2) above is “all-risk”
property and general liability insurance with financially sound and reputable
insurers providing coverage in scope and amount that (x) satisfy the
requirements of the declarations (or any similar charter document) governing the
POA for the maintenance of such insurance policies and (y) are at least
consistent with the scope and amount of such insurance coverage obtained by
prudent POAs and/or management of other similar developments in the same
jurisdiction. So long as WVRI or an Affiliate other than the Purchaser or the
Issuer maintains primary or substantial responsibility for the management,
administration or other services of a similar

34



--------------------------------------------------------------------------------



 



nature with respect to such Resort and possesses the right to direct the
application of insurance proceeds, WVRI shall use its best efforts to apply the
proceeds of any such insurance policies in the manner specified in the related
declarations (or any similar charter document) governing the POA and/or any
similar charter documents of such POA (which exercise of best efforts shall
include voting as a member of the POA or as a proxy or attorney-in-fact for a
member). For the avoidance of doubt, the parties acknowledge that the ultimate
discretion and control relating to the maintenance of any such insurance
policies is vested in the POA in accordance with the respective declaration (or
any similar charter document) relating to each Timeshare Property Regime.
     (B) Each of the Seller and WVRI shall remit to the Collection Account the
portion of any proceeds received pursuant to a condemnation of property in any
Resort relating to any Timeshare Property to the extent the Obligors are
required to make such remittance under the terms of one or more Loans that have
been sold to the Company hereunder and under the related PA Supplement.
     (xi) Separate Identity. Take such action (and cause FMB, Kona, WRDC, SDI,
Eastern Resorts, BHV, the VB Subsidiaries or any other originators to take such
action) as is necessary to ensure compliance with Section 6(a)(xvii), including
taking all actions necessary on its part to be taken in order to ensure that the
facts and assumptions relating to the Company set forth in the opinion of
Orrick, Herrington & Sutcliffe LLP relating to substantive consolidation matters
with respect to the Seller and the Company are true and correct.
     (xii) Computer Files. Mark or cause to be marked each Loan in its computer
files as described in Section 6(c)(ii) and deliver to the Company, the Issuer,
the Trustee and the Collateral Agent a copy of the Loan Schedule for each Series
as amended from time to time.
     (xiii) Taxes. File or cause to be filed, and cause each of its Affiliates
with whom it shares consolidated tax liability to file, all federal, state and
local tax returns that are required to be filed by it, except where the failure
to file such returns could not reasonably be expected to have a Material Adverse
Effect with respect to the Purchaser, the Seller or WVRI, or otherwise be
reasonably expected to expose the Purchaser, the Seller or WVRI to material
liability. Each of the Seller and WVRI will pay or cause to be paid all taxes
shown to be due and payable on such returns or on any assessments received by
it, other than any taxes or assessments the validity of which are being
contested in good faith by appropriate proceedings and with respect to which the
Seller, WVRI or the applicable Affiliate has set aside adequate reserves on its
books in accordance with GAAP, and which proceedings could not reasonably be
expected to have a Material Adverse Effect with respect to the Purchaser, the
Seller or WVRI, or otherwise be reasonably expected to expose the Purchaser, the
Seller or WVRI to material liability.
     (xiv) Facility Documents. Comply in all material respects with the terms
of, and employ the procedures outlined under, this Agreement, any PA Supplement
and all other Facility Documents to which it is a party, and take all such
action as may be from

35



--------------------------------------------------------------------------------



 



time to time reasonably requested by the Company to maintain this Agreement, any
PA Supplement and all such other Facility Documents in full force and effect.
     (xv) Loan Schedule. With respect to any Series, promptly amend the
applicable Loan Schedule to reflect terms or discrepancies that become known
after each Closing Date or any Addition Date, and promptly notify the Company,
the Issuer, the Trustee and the Collateral Agent of any such amendments.
     (xvi) Segregation of Collections. Prevent, to the extent within its
control, the deposit into the Collection Account or any Reserve Account of any
funds other than Collections in respect of the Loans with respect to any Series,
and to the extent that, to its knowledge, any such funds are nevertheless
deposited into the Collection Account or any Reserve Account, promptly identify
any such funds to the Master Servicer for segregation and remittance to the
owner thereof.
     (xvii) Management of Resorts. The Seller hereby covenants and agrees that
it will cause the Originator with respect to each Resort (to the extent that
such Originator is responsible for maintaining or managing such Resort) to do or
cause to be done all things that it may accomplish with a reasonable amount of
cost or effort in order to maintain such Resort (including without limitation
all grounds, waters and improvements thereon and all other facilities related
thereto) in at least as good condition, repair and working order as would be
customary for prudent managers of similar timeshare properties.
     (b) Negative Covenants of the Seller and WVRI. Each of the Seller and WVRI
covenants and agrees that it will not, at any time prior to the final
Series Termination Date without the prior written consent of the Company:
     (i) Sales, Liens, Etc. Against Loans and Transferred Assets. Except for the
transfers hereunder, sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist, any Lien arising through or
under it (other than, in the case of any Timeshare Properties, any Permitted
Encumbrances thereon) upon or with respect to any Loan or other Transferred
Asset or any interest therein. Each of WVRI and the Seller shall immediately
notify the Company of the existence of any Lien arising through or under it on
any Loan or other Transferred Asset.
     (ii) Extension or Amendment of Loan Terms. Extend, amend, waive or
otherwise modify the terms of any Loan (other than as a result of a Timeshare
Upgrade or in accordance with Customary Practices) or permit the rescission or
cancellation of any Loan, whether for any reason relating to a negative change
in the related Obligor’s creditworthiness or inability to make any payment under
the Loan or otherwise.
     (iii) Change in Business or Credit Standards or Collection Policies.
(A) Make any change in the character of its business or (B) make any change in
the Credit Standards and Collection Policies or (C) deviate from the exercise of
Customary Practices, which change or deviation would, in any such case,
materially impair the value or collectibility of any Loan.

36



--------------------------------------------------------------------------------



 



     (iv) Change in Payment Instructions to Obligors. Add, except in connection
with the issuance of an Additional Series of Notes, or terminate any bank as a
bank holding any account for the collection of payments in respect of the Loans
from those listed in Exhibit E or make any change in its instructions to
Obligors regarding payments to be made to any Lockbox Account at a Lockbox Bank,
unless the Company and the Trustee shall have received (A) 30 days’ prior
written notice of such addition, termination or change, (B) written confirmation
from the Seller or WVRI that, after the effectiveness of any such termination,
there will be at least one Lockbox in existence and (C) prior to the date of
such addition, termination or change, (1) executed copies of Lockbox Agreements
executed by each new Lockbox Bank, the Seller, the Company, the Master Servicer
and the Trustee and (2) copies of all agreements and documents signed by either
the Company or the respective Lockbox Bank with respect to any new Lockbox
Account.
     (v) Change in Corporate Name, Etc. Make any change to its name or its type
or jurisdiction of organization (or, in the case of the VB Partnerships, change
the location of its chief executive office) that existed on the Initial Closing
Date without providing at least 30 days’ prior written notice to the Company and
the Trustee and taking all action necessary or reasonably requested by the
Trustee to amend its existing financing statements and file additional financing
statements in all applicable jurisdictions as are necessary to maintain the
perfection of the security interest of the Company.
     (vi) ERISA Matters. (A) Engage or permit any ERISA Affiliate to engage in
any prohibited transaction for which an exemption is not available or has not
previously been obtained from the U.S. Department of Labor; (B) permit to exist
any accumulated funding deficiency (as defined in Section 302(a) of ERISA and
Section 412(a) of the Internal Revenue Code) or funding deficiency with respect
to any Benefit Plan other than a Multiemployer Plan; (C) fail to make any
payments to any Multiemployer Plan that the Seller, WVRI or any ERISA Affiliate
may be required to make under the agreement relating to such Multiemployer Plan
or any law pertaining thereto; (D) terminate any Benefit Plan so as to result in
any liability; (E) permit to exist any occurrence of any Reportable Event that
represents a material risk of a liability of the Seller, WVRI or any ERISA
Affiliate under ERISA or the Internal Revenue Code; provided, however, that the
ERISA Affiliates of the Seller and WVRI may take or allow such prohibited
transactions, accumulated funding deficiencies, payments, terminations and
Reportable Events described in clauses (A) through (E) above so long as such
events occurring within any fiscal year of the Seller or WVRI, in the aggregate,
involve a payment of money by or an incurrence of liability of any such ERISA
Affiliate (collectively, “ERISA Liabilities”) in an amount that does not exceed
$2,000,000 or otherwise result in liability that would result in imposition of a
lien.
     (vii) Terminate or Reject Loans. Without limiting the requirements of
Section 8(b)(ii), terminate or reject any Loan prior to the end of the term of
such Loan, whether such rejection or early termination is made pursuant to an
equitable cause, statute, regulation, judicial proceeding or other applicable
law unless, prior to such termination or rejection, such Loan and any related
Transferred Assets have been repurchased by the Seller pursuant to Section 7 of
the related PA Supplement.

37



--------------------------------------------------------------------------------



 



     (viii) Facility Documents. Except as otherwise permitted under Section
8(b)(ii), (A) terminate, amend or otherwise modify any Facility Document to
which it is a party or grant any waiver or consent thereunder or (B) terminate,
amend or otherwise modify the FairShare Plus Agreement; provided, however, that
(1) the Title Clearing Agreements may be amended for the purposes of (x) making
additional properties subject thereto, (y) making an Affiliate of WVRI a party
thereto having the same rights and obligations thereunder as WVRI or
(z) identifying a separate pool of loans (which shall not include Loans sold to
the Company hereunder) to be sold or pledged to secure debt under a pooling or
financing arrangement similar to that evidenced by the Indenture and Servicing
Agreement, and (2) the FairShare Plus Agreement may be amended from time to time
(x) to substitute or add additional parties thereto, (y) to comply with state
and federal laws or regulations or (z) for any other purpose, provided that with
respect to this Section 8(b)(viii), WVRI or the Seller furnishes to the Company,
the Issuer and the Trustee an Opinion of Counsel to the effect that such
amendment or modification will not adversely affect in any material respect the
respective interests of the Company, the Issuer, the Trustee or the Collateral
Agent (if applicable) in the Loans and other Transferred Assets.
     (ix) Insolvency Proceedings. Institute Insolvency Proceedings with respect
to WorldMark, PTVO Owners Association, the Company or the Issuer or consent to
the institution of Insolvency Proceedings against WorldMark, PTVO Owners
Association, the Company or the Issuer, or take any corporate action in
furtherance of any such action.
     (c) Negative Covenants of WRDC. WRDC covenants and agrees that it will not,
at any time prior to the final Series Termination Date without the prior written
consent of the Company, institute Insolvency Proceedings with respect to
WorldMark or consent to the institution of Insolvency Proceedings against
WorldMark or take any corporate action in furtherance of any such action.
     Section 9. Representations and Warranties of the Company.
     The Company represents and warrants as of each Closing Date and Addition
Date, or as of such other date specified in such representation and warranty,
that:
     (a) The Company is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware and has
full limited liability company power, authority, and legal right to own its
properties and conduct its business as such properties are presently owned and
as such business is presently conducted, and to execute, deliver and perform its
obligations under this Agreement and any PA Supplement. The Company is duly
qualified to do business and is in good standing as a foreign entity, and has
obtained all necessary licenses and approvals in each jurisdiction necessary to
carry on its business as presently conducted and to perform its obligations
under this Agreement and any PA Supplement. One hundred percent (100%) of the
outstanding membership interests of the Company is directly owned (both
beneficially and of record) by Wyndham. Such membership interests are validly
issued, fully paid and nonassessable and there are no options, warrants or other
rights to acquire membership interests from the Company.

38



--------------------------------------------------------------------------------



 



     (b) The execution, delivery and performance of this Agreement and any PA
Supplement by the Company and the consummation by the Company of the
transactions provided for in this Agreement and any PA Supplement have been duly
approved by all necessary limited liability company action on the part of the
Company.
     (c) This Agreement and any PA Supplement constitutes the legal, valid and
binding obligation of the Company, enforceable against it in accordance with its
terms, except as such enforceability may be subject to or limited by Debtor
Relief Laws and except as such enforceability may be limited by general
principles of equity.
     (d) The execution and delivery by the Company of this Agreement and any PA
Supplement , the performance by the Company of the transactions contemplated
hereby and the fulfillment by the Company of the terms hereof applicable to the
Company will not conflict with, violate, result in any breach of the material
terms and provisions of, or constitute (with or without notice or lapse of time
or both) a material default under any provision of any existing law or
regulation or any order or decree of any court applicable to the Company or its
certificate of formation or limited liability company agreement or any material
indenture, contract, agreement, mortgage, deed of trust, or other material
instrument to which the Company is a party or by which it or its properties is
bound.
     (e) There are no proceedings or investigations pending, or to the knowledge
of the Company threatened, against the Company before any court, regulatory
body, administrative agency, or other tribunal or governmental instrumentality
(A) asserting the invalidity of this Agreement or any PA Supplement, (B) seeking
to prevent the consummation of any of the transactions contemplated by this
Agreement or any PA Supplement, (C) seeking any determination or ruling that, in
the reasonable judgment of the Company, would adversely affect the performance
by the Company of its obligations under this Agreement or any PA Supplement or
(D) seeking any determination or ruling that would adversely affect the validity
or enforceability of this Agreement or any PA Supplement.
     (f) All approvals, authorizations, consents, orders or other actions of any
person or entity or any governmental body or official required in connection
with the execution and delivery of this Agreement and any PA Supplement by the
Company, the performance by it of the transactions contemplated hereby and the
fulfillment by it of the terms hereof, have been obtained and are in full force
and effect.
     (g) The Company is solvent and will not become insolvent immediately after
giving effect to the transactions contemplated by this Agreement and any PA
Supplement, the Company has not incurred debts beyond its ability to pay and,
immediately after giving effect to the transactions contemplated by this
Agreement and any PA Supplement, the Company shall have an adequate amount of
capital to conduct its business in the foreseeable future.
     Section 10. Covenants of the Company.
          The Company hereby acknowledges that the parties to the Facility
Documents are entering into the transactions contemplated by the Facility
Documents in reliance upon the Company’s identity as a legal entity separate
from the Seller, WVRI, WRDC, Kona, SDI,

39



--------------------------------------------------------------------------------



 



Eastern Resorts, the VB Subsidiaries and their respective Affiliates. From and
after the date hereof until the final Series Termination Date under any
Indenture Supplement, the Company will take such actions as shall be required in
order that:
          (a) The Company will conduct its business in office space allocated to
it and for which it pays an appropriate rent and overhead allocation;
          (b) The Company will maintain corporate records and books of account
separate from those of the Seller, WVRI, WRDC, Kona, SDI, Eastern Resorts, BHV,
the VB Subsidiaries and their respective Affiliates and telephone numbers and
stationery that are separate and distinct from those of the Seller, WVRI, WRDC,
Kona, SDI, Eastern Resorts, BHV, the VB Subsidiaries and their respective
Affiliates;
          (c) The Company’s assets will be maintained in a manner that
facilitates their identification and segregation from those of any of the
Seller, WVRI, WRDC, Kona, SDI, Eastern Resorts, the VB Subsidiaries and their
respective Affiliates;
          (d) The Company will observe corporate formalities in its dealings
with the public and with the Seller, WVRI, WRDC, Kona, SDI, Eastern Resorts,
BHV, the VB Subsidiaries and their respective Affiliates and, except as
contemplated by the Facility Documents, funds or other assets of the Company
will not be commingled with those of any of the Seller, WVRI, WRDC, Kona, SDI,
Eastern Resorts, BHV, the VB Subsidiaries and their respective Affiliates. The
Company will at all times, in its dealings with the public and with the Seller,
WVRI, WRDC, Kona, SDI, Eastern Resorts, BHV, the VB Subsidiaries and their
respective Affiliates, hold itself out and conduct itself as a legal entity
separate and distinct from the Seller, WVRI, WRDC, Kona, SDI, Eastern Resorts,
BHV, the VB Subsidiaries and their respective Affiliates. The Company will not
maintain joint bank accounts or other depository accounts to which any of the
Seller, WVRI, WRDC, Kona, SDI, Eastern Resorts, BHV, the VB Subsidiaries and
their respective Affiliates (other than the Master Servicer) has independent
access;
          (e) The duly elected board of directors of the Company and duly
appointed officers of the Company will at all times have sole authority to
control decisions and actions with respect to the daily business affairs of the
Company;
          (f) Not less than one member of the Company’s board of directors will
be an Independent Director. The Company will observe those provisions in its
limited liability company agreement that provide that the Company’s board of
directors will not approve, or take any other action to cause the filing of, a
voluntary bankruptcy petition with respect to the Company unless the Independent
Director and all other members of the Company’s board of directors unanimously
approve the taking of such action in writing prior to the taking of such action;
          (g) The Company will compensate each of its employees, consultants and
agents from the Company’s own funds for services provided to the Company; and

40



--------------------------------------------------------------------------------



 



          (h) Except as contemplated by the Facility Documents, the Company will
not hold itself out to be responsible for the debts of any of the Seller, WVRI,
WRDC, Kona, SDI, Eastern Resorts, BHV, the VB Subsidiaries and their respective
Affiliates.
Section 10A Negative Covenant of the Company.
     The Company covenants and agrees that it will not, at any time prior to the
final Series Termination Date institute Insolvency Proceedings with respect to
WorldMark or PTVO Owners Association or consent to the institution of Insolvency
Proceedings against WorldMark or PTVO Owners Association, or take any corporate
action in furtherance of any such action.
     Section 11. Miscellaneous.
     (a) Amendment. This Agreement may be amended from time to time or the
provisions hereof may be waived or otherwise modified by the parties hereto by
written agreement signed by the parties hereto.
     (b) Assignment. The Company has the right to assign its interests under
this Agreement and any PA Supplement as may be required to effect the purposes
of the Pool Purchase Agreement or any Term Purchase Agreement without the
consent of the Seller, WVRI or WRDC, and the assignee shall succeed to the
rights hereunder of the Company. The Seller agrees to perform its obligations
hereunder for the benefit of the respective Issuers, Trustees and Noteholders
and for the benefit of the Collateral Agent, and agrees that such parties are
intended third party beneficiaries of this Agreement and agrees that the
Trustees (or the Collateral Agent) and (subject to the terms and conditions of
the applicable Indenture and Servicing Agreement and any applicable Indenture
Supplement) the Noteholders may enforce the provisions of this Agreement and any
PA Supplement, exercise the rights of the Company and enforce the obligations of
the Seller hereunder without the consent of the Company.
     (c) Counterparts. This Agreement may be executed in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.
     (d) Termination. The obligations of each of the Seller and WVRI under this
Agreement and any PA Supplement shall survive the sale of the Loans to the
Company and the Company’s transfer of the Loans and other related Transferred
Assets to the Issuer.
     (e) GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, INCLUDING §5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PRINCIPLES.
     (f) Notices. All demands and notices hereunder shall be in writing and
shall be deemed to have been duly given if personally delivered at or mailed by
certified mail, postage prepaid and return receipt requested, or by express
delivery service, to (i) in the case of the Seller, Wyndham Consumer Finance,
Inc., 10750 West Charleston Blvd., Suite 130, Las Vegas, Nevada 89135,
Attention: President, or such other address as may hereafter be furnished to the

41



--------------------------------------------------------------------------------



 



Company and WVRI in writing by the Seller, (ii) in the case of WVRI, WRDC, FMB,
Kona, SDI, Eastern Resorts, BHV and the VB Subsidiaries, 8427 South Park Circle,
Orlando, Florida 32819, Attention: President, or such other address as may
hereafter be furnished to the Seller or the Company in writing by WVRI and
(c) in the case of the Company, Sierra Deposit Company, LLC, 10750 West
Charleston Blvd., Suite 130, Mailstop 2067, Las Vegas, Nevada 89135, Attention:
President, or such other address as may hereafter be furnished to the Seller,
WVRI or WRDC in writing by the Company.
     (g) Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.
     (h) Successors and Assigns. This Agreement shall be binding upon each of
the Seller, WVRI, WRDC, Kona, SDI, Eastern Resorts, BHV, the VB Subsidiaries,
the VB Partnerships and the Company and their respective permitted successors
and assigns, and shall inure to the benefit of each of the Seller, WVRI, WRDC,
Kona, SDI, Eastern Resorts, BHV, the VB Subsidiaries, the VB Partnerships and
the Company and each of the Issuer, the Trustee and the Collateral Agent to the
extent explicitly contemplated hereby.
     (i) Costs, Expenses and Taxes.
     (i) Each of the Seller, WVRI and WRDC jointly and severally agrees to pay
on demand to the Company all reasonable costs and expenses, if any, incurred or
reimbursed (or to be reimbursed) by the Company (including reasonable counsel
fees and expenses) in connection with the enforcement or preservation of the
rights and remedies under this Agreement and any PA Supplement.
     (ii) Each of the Seller, WVRI and WRDC jointly and severally agrees to pay,
indemnify and hold the Company harmless from and against any and all stamp,
sales, excise and other taxes and fees payable or determined to be payable by or
reimbursed (or to be reimbursed) by the Company in connection with the
execution, delivery, filing and recording of this Agreement or any PA
Supplement, and against any liabilities with respect to or resulting from any
delay in paying or omission to pay such taxes and fees.
     (j) No Bankruptcy Petition. Each of the Seller, Kona, SDI, Eastern Resorts,
BHV, each VB Subsidiary, each VB Partnership, WVRI and WRDC covenants and agrees
not to institute against the Company or the Issuer, or join any other person in
instituting against the Company or the Issuer, any proceeding under any Debtor
Relief Law.
     (k) Treatment of Timeshare Upgrades. Notwithstanding anything in this
Agreement to the contrary (but subject to the other provisions of this
paragraph), the Seller (or the Master Servicer on the Seller’s behalf) may
upgrade any Timeshare Property by entering into a new Loan with the related
Obligor, but only if the proceeds of such new Loan are used to prepay all
obligations in full of such Obligor under the existing Loan (the proceeds of
which shall be the property of the Company). Upon its creation, the new Loan
created by such Timeshare Upgrade

42



--------------------------------------------------------------------------------



 



shall not be property of the Company, but may be sold by the Seller to the
Company as an Additional Loan pursuant to the terms and conditions of this
Agreement and any PA Supplement. The parties hereto intend that the Seller (or
the Master Servicer on the Seller’s behalf) will not upgrade a Timeshare
Property pursuant to this Section 11(k) in order to provide direct or indirect
assurance to the Seller, the Trustee or any Noteholder against loss by reason of
the bankruptcy or insolvency (or other credit condition) of, or default by, the
Obligor on, or the uncollectibility of, any Loan.

43



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused their names to be signed hereto
by their respective officers thereunto duly authorized, all as of the day and
year first above written.

            WYNDHAM CONSUMER FINANCE, INC.
      By:   /s/ Mark A. Johnson         Name:   Mark A. Johnson        Title:  
President     

            WYNDHAM RESORT DEVELOPMENT CORPORATION
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug        Title:  
Executive Vice President and Chief Financial
Officer     

            WYNDHAM VACATION RESORTS, INC.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug        Title:  
Executive Vice President and Chief Financial
Officer     

            FAIRFIELD MYRTLE BEACH, INC.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug        Title:  
Executive Vice President and Chief Financial
Officer     

            SEA GARDENS BEACH AND TENNIS RESORT, INC.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug        Title:  
Executive Vice President and Chief Financial
Officer     

[Signature page for Amended and Restated WVRI MLPA]

 



--------------------------------------------------------------------------------



 



            VACATION BREAK RESORTS, INC.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug        Title:  
Executive Vice President and Chief
Financial Officer     

            VACATION BREAK RESORTS AT STAR ISLAND, INC.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug        Title:  
Executive Vice President and Chief Financial Officer     

            PALM VACATION GROUP,
by its General Partners:

Vacation Break Resorts at Palm Aire, Inc.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug        Title:  
Executive Vice President and Chief
Financial Officer     

            Palm Resort Group, Inc.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug        Title:  
Executive Vice President and Chief Financial
Officer     

[Signature page for Amended and Restated WVRI MLPA]

 



--------------------------------------------------------------------------------



 



            OCEAN RANCH VACATION GROUP,
by its General Partners:

Vacation Break at Ocean Ranch, Inc.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug        Title:  
Executive Vice President and Chief
Financial Officer     

            Ocean Ranch Development, Inc.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug        Title:  
Executive Vice President and Chief Financial Officer     

            KONA HAWAIIAN VACATION OWNERSHIP, LLC



By: Fairfield Resorts, Inc.
         Its Managing Member
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug        Title:  
Executive Vice President and Chief Financial
Officer     

            SHAWNEE DEVELOPMENT, INC.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug        Title:  
Executive Vice President and Chief
Financial Officer     

[Signature page for Amended and Restated WVRI MLPA]

 



--------------------------------------------------------------------------------



 



            EASTERN RESORTS CORPORATION
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug        Title:  
Executive Vice President and Chief Financial Officer     

            BHV DEVELOPMENT COMPANY, INC.
      By:   /s/ Michael A. Hug         Name:   Michael A. Hug        Title:  
Executive Vice President and Chief Financial Officer     

[Signature page for Amended and Restated WVRI MLPA]

 



--------------------------------------------------------------------------------



 



            SIERRA DEPOSIT COMPANY, LLC
      By:   /s/ Mark A. Johnson         Name:   Mark A. Johnson        Title:  
President     

[Signature page for Amended and Restated WVRI MLPA]

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Loan Schedule
To be delivered on first sale of Loans.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Resorts
WVRI Resorts (as of August 31, 2007)

      Resort Name   Location
Flagstaff
  Flagstaff, Arizona
Sedona
  Sedona, Arizona
Fairfield Bay
  Van Buren, Arkansas
Dolphin’s Cove
  Anaheim, California
Harbour Lights
  San Diego, California
Durango
  Durango, Colorado
Pagosa
  Pagosa Springs, Colorado
Ocean Walk
  Daytona Beach, Florida
Majestic Sun
  Destin, Florida
Bay Club II
  Destin, Florida
Destin Beach Street Cottages
  Destin, Florida
Fairways at Palm-Aire
  Ft Lauderdale, Florida
Royal Vista Resort
  Ft Lauderdale, Florida
Santa Barbara Resort and Yacht Club
  Ft Lauderdale, Florida
Sea Gardens Beach and Tennis Resort
  Ft Lauderdale, Florida
Cypress Palms
  Orlando, Florida
Star Island
  Orlando, Florida
Orlando International Resort Club
  Orlando, Florida
Bonnet Creek
  Orlando, Florida
Fairfield Plantation
  Atlanta, Georgia
Kona Hawaiian Village
  Kona, Hawaii
Royal Sea Cliff
  Kona, Hawaii
Mauna Loa Village
  Kailua-Kona, Hawaii
Waikiki Beach Walk
  Honolulu – Oahu, Hawaii
Bali Hai Villas
  Kauai, Hawaii
Kauai Beach Villas
  Kauai, Hawaii
The Shearwater
  Kauai, Hawaii
Ka ‘Eo Kai
  Kauai, Hawaii
Makai Club and Cottages
  Kauai, Hawaii
Avenue Plaza
  New Orleans, Louisiana
Bentley Brook
  Hancock, Massachusetts
Coconut Malorie
  Ocean City, Maryland
Branson
  Branson, Missouri
Mountain Vista
  Branson, Missouri
Grand Desert Resort
  Las Vegas, Nevada
SouthShore
  Zephyr Cove, Nevada
Skyline Towers
  Atlantic City, New Jersey
Fairfield Mountains
  Lake Lure, North Carolina
Fairfield Harbour
  New Bern, North Carolina
Fairfield Sapphire Valley
  Sapphire Valley, North Carolina
Shawnee Village1
  Shawnee on Delaware, Pennsylvania
Bay Voyage
  Jamestown, Rhode Island
Newport Overlook
  Jamestown, Rhode Island
Inn on Long Wharf
  Newport, Rhode Island
Long Wharf Resort
  Newport, Rhode Island
Newport Inn on the Harbour
  Newport, Rhode Island
Newport Onshore
  Newport, Rhode Island
Ocean Ridge
  Edisto Island, South Carolina
Westwinds
  Myrtle Beach, South Carolina
Sea Watch Plantation
  North Myrtle Beach, South Carolina

 



--------------------------------------------------------------------------------



 



      Resort Name   Location
Ocean Boulevard
  North Myrtle Beach, South Carolina
The Cottages
  North Myrtle Beach, South Carolina
Fairfield Glade
  Glade, Tennessee
Nashville
  Nashville, Tennessee
Smoky Mountains
  Sevierville, Tennessee
Riverside Suites
  San Antonio, Texas
La Casscada
  San Antonio, Texas
Old Town Alexandria
  Alexandria, Virginia
Governor’s Green
  Williamsburg, Virginia
Kingsgate
  Williamsburg, Virginia
Patriot’s Place
  Williamsburg, Virginia
Wisconsin Dells
  Wisconsin Dells, Wisconsin
Tamarack1
  Wisconsin Dells, Wisconsin
Inn at Glacier Canyon
  Lake Delton, Wisconsin
Bluebeard’s Castle1
  St. Thomas, U.S. Virgin Islands
Bluebeard’s Beach Club
  St. Thomas, U.S. Virgin Islands
Elysian Beach Resort
  St. Thomas, U.S. Virgin Islands

 

1   Resort is not eligible under the FairShare Plus Program.

 



--------------------------------------------------------------------------------



 



WRDC Resorts (as of August 31, 2007)

      Resort Name   Location
Rancho Vistoso
  Oro Valley, Arizona
Bison Ranch
  Overgaard, Arizona
Pinetop
  Pinetop, Arizona
Dolphin’s Cove
  Anaheim, California
Angels Camp
  Angels Camp, California
Bass Lake
  Bass Lake, California
Big Bear
  Big Bear Lake, California
Indio
  Indio, California
Marina Dunes
  Marina, California
Clear Lake
  Nice, California
Oceanside
  Oceanside, California
Palm Springs
  Palm Springs, California
Pismo Beach
  Pismo Beach, California
San Diego
  San Diego, California
San Francisco
  San Francisco, California
Solvang
  Solvang, California
Windsor
  Windsor, California
Estes Park
  Estes Park, Colorado
Steamboat Springs
  Steamboat Springs, Colorado
Ocean Walk
  Daytona Beach, Florida
Orlando
  Orlando, Florida
Kapaa Shores
  Kapaa, Hawaii
Kihei
  Kihei, Hawaii
Kona
  Kona, Hawaii
Valley Isle
  Lahaina, Hawaii
Arrow Point
  Harrison, Idaho
McCall
  McCall, Idaho
Galena
  Galena, Illinois
New Orleans
  New Orleans, Louisiana
Branson
  Branson, Missouri
Lake of the Ozarks
  Osage Beach, Missouri
Las Vegas
  Las Vegas, Nevada
Las Vegas/Spencer
  Las Vegas, Nevada
Reno
  Reno, Nevada
Tahoe
  Stateline, Nevada
South Shore
  Zephyr Cove, Nevada
Grand Lake
  Grand Lake, Oklahoma
Depoe Bay
  Depoe Bay, Oregon
Gleneden
  Gleneden Beach, Oregon
Running Y
  Klamath Falls, Oregon
Schooners Landing
  Newport, Oregon
Eagle Crest
  Redmond, Oregon
Seaside
  Seaside, Oregon
Wolf Creek
  Eden, Utah
Bear Lake
  Garden City, Utah
Midway
  Midway, Utah
St. George
  St. George, Utah
Birch Bay
  Blaine, Washington
Lake Chelan Shores
  Chelan, Washington
Park Village
  Leavenworth, Washington
Surfside Inn
  Ocean Park, Washington
Mariner Village
  Ocean Shores, Washington
Discovery Bay
  Port Townsend, Washington

 



--------------------------------------------------------------------------------



 



      Resort Name   Location
The Camlin
  Seattle, Washington
The Canadian
  Vancouver, British Columbia, Canada
Victoria
  Victoria, British Columbia, Canada
Cascade Lodge
  Whistler, British Columbia, Canada
Sundance
  Whistler, British Columbia, Canada
Denarau Island1
  Nadi Town, Denarau Island, Fiji
Coral Baja
  San Jose del Cabo, Baja California Sur, Mexico
La Paloma
  Rosarito, Baja California, Mexico
Cairns2
  Cairns, Queensland, Australia
Golden Beach2
  Golden Beach, Queensland, Australia
Kirra Beach2
  Kirra Beach, Queensland, Australia
Port Stephens2
  Salamander Bay, New South Wales, Australia
Coffs Harbour2
  Coffs Harbour, New South Wales, Australia
Port Macquarie2
  Port Macquarie, New South Wales, Australia
Pokolbin2
  Pokolbin, New South Wales, Australia
Flynns Beach2
  Port Macquarie, New South Wales, Australia
Suites Sydney2
  Sydney, New South Wales, Australia
Seven Mile Beach2
  Tasmania, Australia
Ballarat Resort2
  Sebastopol, Victoria, Australia
Lakes Entrance2
  Lake Entrance, Victoria, Australia
Rotorua2
  Rotorua, New Zealand

 

1   Includes WorldMark and WorldMark South Pacific Club Units.   2   These
resorts are owned and operated through WorldMark South Pacific Club. None of the
loans originated from WRDC South Pacific are included in the Pledged Loans.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
Environmental Issues
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
Lockbox Accounts

         
Lockbox Account:
  37563843231   
 
       
Lockbox Bank:
       
 
  Bank of America, N.A.
 
  ABA number:
 
  Contact Person:

Related Post Office Boxes:
Boston Lockbox # 3624
Address: Boston, MA 02241-3624
San Francisco Lockbox # 74547
Address: P.O. Box 60000, San Francisco, CA 94160

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
Litigation
     On July 19, 2005, a class action complaint was filed in Federal District
Court in the Middle District of Florida (the “District Court”) against Wyndham
Vacation Resorts Inc., FairShare Vacation Owners Association, and certain
individual officers of Wyndham Vacation Resorts Inc., as defendants. The lawsuit
alleges, under a variety of legal theories, that the defendants violated their
duties to the members of FairShare Plus through self-serving changes to the
reservation and availability policies (including an affiliation with RCI), which
diminished the value of the vacation ownership interests purchased by the
members and rendered it more difficult for members to obtain reservations at
their home resort. The complaint does not seek monetary damages in a specified
amount, nor does it specify the form of injunctive or declaratory relief sought.
Plaintiffs filed their motion for class certification on October 18, 2005, and
defendants submitted their opposition on January 18, 2006. On April 26, 2006,
the court heard oral argument but did not rule on the plaintiffs’ motion for
class certification. On April 27, 2006, the court denied the plaintiffs’ motion
for class certification. On May 11, 2006, plaintiffs filed with the U.S. Court
of Appeals for the Eleventh Circuit a petition for an interlocutory review of
the District Court’s April 27 order denying class certification. On May 15,
2006, the District Court ordered plaintiffs to file not later than May 31, 2006,
an amended complaint which omits class action allegations. On or about May 31,
2006, plaintiffs filed an amended complaint omitting the class action
allegations. On June 7, 2006, defendants moved to dismiss the amended complaint
for lack of subject matter jurisdiction. On June 21, 2006, the U.S. Court of
Appeals for the Eleventh Circuit denied the plaintiff’s petition for an
interlocutory review of the District Court’s April 27 order. On July 14th, 2006,
the U.S. District Court granted defendants’ motion to dismiss the amended
complaint for lack of subject matter jurisdiction. On August 8th, 2006,
plaintiffs filed a notice of final appeal before the Eleventh Circuit Court of
Appeals. Plaintiffs filed their appellate brief on September 25, 2006.
Defendants filed opposition to plaintiffs’ appeal on October 23, 2006.
Plaintiffs filed their reply to defendants’ opposition on November 6, 2006. On
January 30, 2007, the Eleventh Circuit Court of Appeals affirmed the ruling of
the District Court denying class certification and not permitting plaintiffs to
file a second amended complaint to redefine the proposed class. Plaintiffs did
not file a petition for certiorari to the U.S. Supreme Court before the
April 30, 2007 deadline as instructed by the Eleventh Circuit’s decision and
therefore the matter is considered concluded.
     On April 2, 2007, a complaint was filed in the Superior Court of the State
of California for the County of San Mateo against Trendwest Resorts, Inc. and
“Doe“s 1-50, as defendants.  The lawsuit was filed as a purported class action
on behalf of two named couples and similarly situated owners of vacation
ownership interests in WorldMark, The Club.  The complaint alleges, under a
variety of legal theories, that the defendants violated their obligations to the
members of WorldMark, The Club through implementation in November 2006 of a
program known as TravelShare. Plaintiffs allege that the implementation of
TravelShare diminished the value of the vacation ownership interests purchased
by the plaintiffs and rendered it more difficult for the plaintiffs to obtain
reservations on short notice at WorldMark resorts.  The complaint seeks, among
other things, unspecified monetary damages and a permanent injunction

 



--------------------------------------------------------------------------------



 



against operation of the TravelShare program.  The lawsuit is in its early
stages but WRDC (formerly known as Trendwest Resorts, Inc.) believes it has
meritorious defenses and intends to defend the lawsuit vigorously. On May 1,
2007, defendant WRDC filed an answer to the complaint in the Superior Court and
subsequently removed the action to the United States District Court for the
Northern District of California. Plaintiffs served a motion for leave to file a
first amended complaint on September 14, 2007, together with a draft complaint. 
The amended complaint would name, as additional defendants, current and former
members of WorldMark, The Club Board of Directors that were employed by WRDC or
and affiliate. On October 22, 2007, the District Court granted the plaintiffs’
motion and ordered the plaintiffs to file their amended complaint by October 26,
2007.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Forms of Custodial Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF ASSIGNMENT OF ADDITIONAL LOANS
     ASSIGNMENT NO. ___OF ADDITIONAL LOANS dated as of ___, by and between
WYNDHAM CONSUMER FINANCE, INC., a Delaware corporation (the “Seller”), WYNDHAM
RESORT DEVELOPMENT CORPORATION, an Oregon corporation, WYNDHAM VACATION RESORTS,
INC., a Delaware corporation, KONA HAWAIIAN VACATION OWNERSHIP, LLC, a Hawaii
limited liability company, SHAWNEE DEVELOPMENT, INC., a Pennsylvania
corporation, FAIRFIELD MYRTLE BEACH, INC., a Delaware corporation, EASTERN
RESORTS COMPANY, LLC, a Rhode Island limited liability company, SEA GARDENS
BEACH AND TENNIS RESORT, INC., a Florida corporation, VACATION BREAK RESORTS,
INC., a Florida corporation, VACATION BREAK RESORTS AT STAR ISLAND, INC., a
Florida corporation, PALM VACATION GROUP, a Florida general partnership, OCEAN
RANCH VACATION GROUP, a Florida general partnership, and SIERRA DEPOSIT COMPANY,
LLC, a Delaware limited liability company (the “Purchaser”), pursuant to the
Agreement referred to below.
WITNESSETH:
     WHEREAS, the Seller and the Purchaser are parties to the Master Loan
Purchase Agreement dated as of August 29, 2002 and amended and restated as of
October [_], 2007, and the Purchase Agreement Supplement dated as of August 29,
2002 and amended and restated as of October [_], 2007 (the “PA Supplement”) (as
so supplemented, and as such agreement may have been, or may from time to time
be, further amended, supplemented or otherwise modified, the “Agreement”);
     WHEREAS, pursuant to the Agreement, the Seller wishes to designate
Additional Loans (including Additional Upgrade Balances) to be included as
Loans, and the Seller wishes to sell its right, title and interest in and to the
Additional Loans to the Purchaser pursuant to this Assignment and the Agreement;
and
     WHEREAS, the Purchaser wishes to purchase such Additional Loans subject to
the terms and conditions hereof.
     NOW, THEREFORE, the Seller and the Purchaser hereby agree as follows:
     1. Defined Terms. All capitalized terms used herein shall have the meanings
ascribed to them in the Agreement unless otherwise defined herein.
     “Addition Cut-Off Date” shall mean, with respect to the Additional Loans,
                    .
     “Addition Date” shall mean, with respect to the Additional Loans,
                    .

 



--------------------------------------------------------------------------------



 



     “Additional Loans” shall mean the Additional Loans, as defined in the
Agreement, that are sold hereby and listed on Schedule 1.
     “Additional Transferred Assets” shall have the meaning set forth in
Section 3.
     2. Designation of Additional Loans. The Seller delivers herewith a Loan
Schedule containing a true and complete list of the Additional Loans. Such Loan
Schedule is incorporated into and made part of this Assignment, shall be
Schedule 1 to this Assignment and shall supplement Schedule 1 to the Agreement.
     3. Sale of Additional Loans.
     The Seller does hereby sell, transfer, assign, set over and otherwise
convey to the Purchaser, without recourse except as provided in the Agreement,
all of the Seller’s right, title and interest in, to and under (i) the
Additional Loans as of the close of business on the Addition Cut-Off Date and
all Scheduled Payments, other Collections and other funds received in respect of
such Additional Loans on or after the Addition Cut-Off Date and any other monies
due or to become due on or after the Addition Cut-Off Date in respect of any
such Additional Loans, and any security therefor; (ii) (A) the Timeshare
Properties relating to the Timeshare Property Loans and (B) the Title Clearing
Agreements and the FairShare Plus Program (including without limitation the
FairShare Plus Agreement) to the extent that they relate to such Timeshare
Properties; (iii) any Mortgages relating to the Additional Loans; (iv) any
Insurance Policies relating to the Additional Loans; (v) the Loan Files and
other Records relating to the Additional Loans; (vi) the Loan Conveyance
Documents relating to the Additional Loans; (vii) all interest, dividends, cash,
instruments, financial assets and other investment property and other property
from time to time received, receivable or otherwise distributed in respect of,
or in exchange for, or on account of, the sale or other disposition of the
Additional Transferred Assets, and including all payments under Insurance
Policies (whether or not any of the Seller, the Purchaser, any Originator, the
Master Servicer, the Issuer or the Trustee is the loss payee thereof) or any
indemnity, warranty or guaranty payable by reason of loss or damage to or
otherwise with respect to any Additional Transferred Assets, and any security
granted or purported to be granted in respect of any Additional Transferred
Assets; and (viii) all proceeds of any of the foregoing property described in
clauses (i) through (vii) (collectively, the “Additional Transferred Assets”).
     In connection with the foregoing sale and if necessary, the Seller agrees
to record and file one or more financing statements (and continuation statements
or other amendments with respect to such financing statements when applicable)
with respect to the Additional Transferred Assets meeting the requirements of
applicable State law in such manner and in such jurisdictions as are necessary
to perfect the sale of the Additional Transferred Assets to the Purchaser, and
to deliver a file-stamped copy of such financing statements and continuation
statements (or other amendments) or other evidence of such filing to the
Purchaser.
     In connection with the foregoing sale, the Seller further agrees, on or
prior to the date of this Assignment, to cause the portions of its computer
files relating to the Additional Loans sold on such date to the Purchaser to be
clearly and unambiguously marked to indicate that each such Additional Loan has
been sold on such date to the Purchaser pursuant to the Agreement and this
Assignment.

2



--------------------------------------------------------------------------------



 



     It is the express and specific intent of the parties that the transfer of
the Additional Loans and the other Transferred Assets relating thereto from the
Seller to the Purchaser as provided is and shall be construed for all purposes
as a true and absolute sale of such Additional Loans and Transferred Assets,
shall be absolute and irrevocable and provide the Purchaser with the full
benefits of ownership of the Additional Loans and related Transferred Assets and
will be treated as such for all federal income tax reporting and all other
purposes. Without prejudice to preceding sentence providing for the absolute
transfer of the Seller’s interest in the Additional Loans and other Transferred
Assets to the Purchaser, in order to secure the prompt payment and performance
of all obligations of the Seller to the Purchaser under the Agreement, whether
now or hereafter existing, due or to become due, direct or indirect, or absolute
or contingent, the Seller hereby assigns and grants to the Purchaser a first
priority security interest in all of the Seller’s right, title and interest,
whether now owned or hereafter acquired, if any, in, to and under all of the
Additional Loans and the other related Transferred Assets and the proceeds
thereof. WVRI, WRDC, FMB, Kona, SDI, Eastern Resorts, the VB Subsidiaries and
the Seller acknowledge that the Additional Loans and other related Transferred
Assets are subject to the Lien of the Indenture and Servicing Agreement for the
benefit of the Collateral Agent on behalf of the Trustee and the Noteholders.
     4. Acceptance by the Purchaser. The Purchaser hereby acknowledges that,
prior to or simultaneously with the execution and delivery of this Assignment,
the Seller delivered to the Purchaser the Loan Schedule described in Section 2
of this Assignment with respect to all Additional Loans.
     5. Representations and Warranties of the Seller. The Seller hereby
represents and warrants to the Purchaser on the Addition Date that each
representation and warranty to be made by it on such Addition Date pursuant to
the Agreement is true and correct, and that each such representation and
warranty is hereby incorporated herein by reference as though fully set out in
this Assignment.
     6. Ratification of the Agreement. The Agreement is hereby ratified, and all
references to the Agreement shall be deemed from and after the Addition Date to
be references to the Agreement as supplemented and amended by this Assignment.
Except as expressly amended hereby, all the representations, warranties, terms,
covenants and conditions of the Agreement shall remain unamended and shall
continue to be, and shall remain, in full force and effect in accordance with
its terms and except as expressly provided herein shall not constitute or be
deemed to constitute a waiver of compliance with or consent to non-compliance
with any term or provision of the Agreement.
     7. Counterparts. This Assignment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument.
     8. GOVERNING LAW. THIS ASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, INCLUDING § 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PRINCIPLES.

3



--------------------------------------------------------------------------------



 



[The remainder of this page is left blank intentionally.]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Assignment
to be duly executed by their respective officers as of the day and year first
written above.

            WYNDHAM CONSUMER FINANCE, INC
as Seller
      By:           Name:           Title:        

            WYNDHAM RESORT DEVELOPMENT CORPORATION
      By:           Name:           Title:        

            WYNDHAM VACATION RESORTS, INC.
      By:           Name:           Title:           FAIRFIELD MYRTLE BEACH,
INC.
      By:           Name:           Title:           EASTERN RESORTS CORPORATION
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            SEA GARDENS BEACH AND TENNIS RESORT, INC.
      By:           Name:           Title:           VACATION BREAK RESORTS,
INC.
      By:           Name:           Title:           VACATION BREAK RESORTS AT
STAR ISLAND, INC.
      By:           Name:           Title:           PALM VACATION GROUP,
by its General Partners:

Vacation Break Resorts at Palm Aire, Inc.
      By:           Name:           Title:           Palm Resort Group, Inc.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



            HAWAIIAN VACATION OWNERSHIP, LLC


By: Fairfield Resorts, Inc.,
        Its Managing Member
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            SHAWNEE DEVELOPMENT, INC.
      By:           Name:           Title:           OCEAN RANCH VACATION GROUP,
by its General Partners:


Vacation Break at Ocean Ranch, Inc.
      By:           Name:           Title:           Ocean Ranch Development,
Inc.
      By:           Name:           Title:           SIERRA DEPOSIT COMPANY, LLC
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Credit Standard and Collection Policies

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Forms of Loans

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of
Lockbox Agreement
[On file at Orrick, Herrington & Sutcliffe LLP.]

 



--------------------------------------------------------------------------------



 



EXHIBIT F
Representations and Warranties of Kona.
     (a) General Representation of Kona. Kona represents and warrants as of the
Kona Addition Date, as of each Closing Date occurring after the Kona Addition
Date and as of each Addition Date occurring after the Kona Addition Date or as
of such other date specified in such representation and warranty that:
     (1) Organization and Good Standing.
     (i) Kona is a limited liability company duly organized and validly existing
and in good standing under the laws of the State of Hawaii and has full power,
authority and legal right to own its properties and conduct its business as such
properties are presently owned and such business is presently conducted, and to
execute, deliver and perform its obligations under the Purchase Agreement, any
related PA Supplement to which it is a party, and each of the Facility Documents
to which it is a party. Kona is duly qualified to do business and is in good
standing as a foreign corporation, and has obtained all necessary licenses and
approvals in each jurisdiction in which failure to qualify or to obtain such
licenses and approvals would render any Loan unenforceable by Kona.
     (ii) Kona’s name as set forth in the preamble of this Agreement is its
correct legal name and has not been changed in the past six years. Kona does not
utilize any trade name, assumed name, fictitious name or “doing business name.”
     (2) Due Authorization and No Conflict. The execution, delivery and
performance by Kona of each of the Facility Documents to which it is a party and
the consummation by Kona of the transactions contemplated under the Purchase
Agreement and each other Facility Document to which Kona is a party has been
duly authorized by Kona by all necessary company action, does not contravene
(i) Kona’s limited liability company agreement, (ii) any law, rule or regulation
applicable to Kona, (iii) any contractual restriction contained in any material
indenture, loan or credit agreement, lease, mortgage, deed of trust, security
agreement, bond, note, or other material agreement or instrument binding on Kona
or (iv) any order, writ, judgment, award, injunction or decree binding on or
affecting Kona or its properties (except where such contravention would not have
a Material Adverse Effect with respect to Kona or its properties), and do not
result in or require the creation of any Lien upon or with respect to any of its
properties; and no transaction contemplated hereby or the Facility Documents
requires compliance with any bulk sales act or similar law. To the extent that
this representation is being made with respect to Title I of ERISA or
Section 4975 of the Code, it is made subject to the assumption that none of the
assets being used to purchase the Loans and Transferred Assets constitute assets
of any Benefit Plan or Plan with respect to which the Seller is a party in
interest or disqualified person.

 



--------------------------------------------------------------------------------



 



     (3) Governmental and Other Consents. All approvals, authorizations,
consents or orders of any court or governmental agency or body required in
connection with the execution and delivery by Kona of this Agreement and the
consummation by Kona of the transactions contemplated hereby, the performance by
Kona of and the compliance by Kona with the terms hereof and of the Master Loan
Purchase Agreement as amended hereby have been obtained, except where the
failure to do so would not have a Material Adverse Effect with respect to Kona.
     (4) Enforceability of this Agreement. This Agreement and each of the
Facility Documents to which Kona is a party has been duly and validly executed
and delivered by Kona and constitutes the legal, valid and binding obligation of
Kona, enforceable against it in accordance with its respective terms, except as
enforceability may be subject to or limited by Debtor Relief Laws or by general
principles of equity (whether considered in a suit at law or in equity).
     (5) No Litigation. There are no proceedings or investigations pending, or
to the knowledge of Kona, threatened, against Kona before any court, regulatory
body, administrative agency, or other tribunal or governmental instrumentality
(A) asserting the invalidity of this Agreement or any of the other Facility
Documents, (B) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any of the other Facility Documents,
(C) seeking any determination or ruling that would adversely affect the
performance by Kona of its obligations under this Agreement or any of the
Facility Documents to which it is a party, (D) seeking any determination or
ruling that would adversely affect the validity or enforceability of this
Agreement or any of the other Facility Documents or (E) seeking any
determination or ruling that would, if adversely determined, be reasonably
likely to have a Material Adverse Effect with respect to Kona.
     (6) Governmental Regulations. Kona is not (A) an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, or (B) a “public utility company” or a “holding company,” a
“subsidiary company” or an “affiliate” of any public utility company within the
meaning of Section 2(a)(5), 2(a)(7), 2(a)(8) or 2(a)(ii) of the Public Utility
Holding Company Act of 1935, as amended.
     (7) Margin Regulations. Kona is not engaged, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any margin stock (as each such term is defined or used in
any of Regulations T, U or X of the Board of Governors of the Federal Reserve
System). No part of the proceeds of any of the notes issued by the Issuer has
been used by Kona for so purchasing or carrying margin stock or for any purpose
that violates or would be inconsistent with the provisions of any of Regulations
T, U or X of the Board of Governors of the Federal Reserve System.
     (8) Location of Chief Executive Office and Records. The principal place of
business and chief executive office of Kona and the office where all of its
Records are maintained, is located at Kona Hawaiian Vacation Ownership, LLC, 75
5722 Kuakini Highway, Suite 108, Kailua Kona, Hawaii 96740. Kona has not changed
its principal place of business or chief executive office (or the office where
it maintains all of its Records) during the previous six years.

 



--------------------------------------------------------------------------------



 



At any time after the Kona Addition Date, upon 30 days’ prior written notice to
the Trustee as assignee of the Purchaser and the Issuer, Kona may change its
name or may change its type or its jurisdiction of organization to another
jurisdiction within the United States, but only so long as all action necessary
or reasonably requested by the Purchaser to amend the existing financing
statements and to file additional financing statements in all applicable
jurisdictions to perfect the transfer of the Loans and the related Transferred
Assets is taken.
     (9) Lockbox Accounts. Except in the case of any Lockbox Account pursuant to
which only Collections in respect of Loans subject to a PAC or Credit Card
Account are deposited, Kona has filed a standing delivery order with the United
States Postal Service authorizing each Lockbox Bank to receive mail delivered to
the related Post Office Box. The account numbers of all Lockbox Accounts,
together with the names, addresses, ABA numbers and names of contact persons of
all the Lockbox Banks maintaining such Lockbox Accounts and the related Post
Office Boxes, are set forth in Schedule 4 to the Master Loan Purchase Agreement.
From and after the date of the Kona Addition Date, Kona shall not have any
right, title and/or interest in or to any of the Lockbox Accounts or the Post
Office Boxes and will maintain no Lockbox accounts in its own name for the
collection of payments in respect of the Loans. Kona does not have any lockbox
or other accounts for the collection of payments in respect of the Loans other
than the Lockbox Accounts.
     (10) Facility Documents. Kona has furnished to the Company true, correct
and complete copies of each Facility Document to which it is a party, each of
which is in full force and effect. Kona is not in default thereunder in any
material respect.
     (11) Taxes. Kona has timely filed or caused to be filed all federal, state
and local tax returns required to be filed by it, and has paid or caused to be
paid all taxes shown to be due and payable on such returns or on any assessments
received by it, other than any taxes or assessments the validity of which are
being contested in good faith by appropriate proceedings and has set aside
adequate reserves on its books in accordance with GAAP, and which proceedings
have not given rise to any Lien.
     (12) Accounting Treatment. Kona has accounted for the transactions
contemplated in this Agreement and the Facility Documents in accordance with
GAAP.
     (13) ERISA There has been no (A) occurrence or expected occurrence of any
Reportable Event with respect to any Benefit Plan subject to Title IV of ERISA
of Kona, or any withdrawal from, or the termination, Reorganization or Plan
Insolvency of any Multiemployer Plan or (B) institution of proceedings or the
taking of any other action by Pension Benefit Guaranty Corporation or by Kona or
any such Multiemployer Plan with respect to the withdrawal from, or the
termination, Reorganization or Plan Insolvency of, any such Plan.
     (14) No Adverse Selection. No selection procedures materially adverse to
the Purchaser, the Issuer, the Noteholders, the Trustee or the Collateral Agent
have been employed by Kona in selecting the Loans for inclusion in the Loan Pool
on any Closing Date or Addition Date.

 



--------------------------------------------------------------------------------



 



     (15) Separate Identity. Kona has observed the applicable legal requirements
on its part for the recognition of the Purchaser as a legal entity separate and
apart from the Seller; provided, however, that Kona makes no representation or
warranty in this paragraph with respect to the Company or the Issuer.

 